Exhibit 10.7

 

 

  Certain identified confidential information contained in this document, marked
by brackets, has been excluded from this exhibit because it is both (i) not
material and (ii) would be competitively harmful if publicly disclosed.

 

EXECUTION VERSION

SUBSCRIPTION AGREEMENT

dated October 27, 2017

between

GREENSTAR CANADA INVESTMENT LIMITED PARTNERSHIP

and

CANOPY GROWTH CORPORATION

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 DEFINITIONS

     1  

1.1

  Definitions      1  

1.2

  Schedules and Exhibits      12  

ARTICLE 2 PURCHASE AND SALE OF SECURITIES

     12  

2.1

  Purchase and Sale of Common Shares      12  

2.2

  Issuance of Warrants      13  

2.3

  Use of Proceeds      13  

ARTICLE 3 REPRESENTATION AND WARRANTIES

     13  

3.1

  Representations and Warranties of the Company      13  

3.2

  Representations and Warranties of the Purchaser      13  

ARTICLE 4 CONDITIONS PRECEDENT

     13  

4.1

  Company’s Conditions Precedent for the Closing      13  

4.2

  Purchaser’s Conditions Precedent for Closing      14  

ARTICLE 5 COVENANTS

     16  

5.1

  Actions to Satisfy Closing Conditions      16  

5.2

  Consents, Approvals and Authorizations      16  

5.3

  Interim Period Covenants      17  

ARTICLE 6 TERMINATION

     19  

6.1

  Termination      19  

ARTICLE 7 INDEMNIFICATION

     19  

7.1

  General Indemnification      19  

7.2

  Indemnification Procedure      20  

7.3

  Contribution      22  

7.4

  Survival      22  

7.5

  Purchaser is Trustee      22  

ARTICLE 8 GENERAL PROVISIONS

     22  

8.1

  Governing Law      22  

8.2

  Notices      23  

8.3

  Expenses      24  

8.4

  Severability      24  

8.5

  Entire Agreement      24  

8.6

  Assignment; No Third-Party Beneficiaries      24  

8.7

  Amendment; Waiver      24  

8.8

  Injunctive Relief      25  

8.9

  Rules of Construction      25  

8.10

  Currency      25  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

8.11

  Further Assurances      25  

8.12

  Public Notices/Press Releases      25  

8.13

  Public Disclosure      26  

8.14

  Counterparts      26  

 

 

-ii-



--------------------------------------------------------------------------------

SUBSCRIPTION AGREEMENT

THIS SUBSCRIPTION AGREEMENT, dated October 27, 2017 (this “Agreement”), is made
by and between Greenstar Canada Investment Limited Partnership, a limited
partnership existing under the Laws of the Province of British Columbia (the
“Purchaser”) and Canopy Growth Corporation, a corporation existing under the
federal Laws of Canada (the “Company”).

RECITALS

 

(A)

The Purchaser wishes to purchase from the Company and the Company wishes to
issue and sell to the Purchaser on a private placement basis: (i) 18,876,901
Common Shares; and (ii) 18,876,901 Warrants, for an aggregate purchase price of
C$244,990,084.25 (the “Investment”).

 

(B)

The Purchaser and the Company now wish to enter into this Agreement to record
their agreement in respect of the Investment.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties hereby agree as follows:

ARTICLE 1

DEFINITIONS

 

1.1

Definitions

Whenever used in this Agreement, the following terms shall have the meanings set
forth below:

“ACMPR” means the Access to Cannabis for Medical Purposes Regulations (Canada)
issued under the CDSA.

“Affiliate” means, with respect to any Person, any Person now or hereafter
existing, directly or indirectly, Controlled by, Controlling, or under common
Control with, such Person, whether on or after the date hereof.

“Agreement” has the meaning ascribed to such term in the Preamble.

“Agripharm Leases” means, collectively, (i) that ground sublease dated June 10,
2014 between Peter Miller Enterprises Inc. and Agripharm Corp. related to lands
municipally known as Agripharm Compound, 2741 County Road 42, Clearview,
Ontario, L0M 1G0; and (ii) that ground lease dated December 1, 2016 between
Miller Agriculture Ltd. and Agripharm Corp relating to a deemed area of 19 acres
being part of 2741 County Road 42, Clearview, Ontario, L0M 1G0.

“Ancillary Agreements” means all agreements, certificates and other instruments
delivered pursuant to this Agreement.

“Applicable Law” means, with respect to any Person, property, transaction, event
or other matter, (a) any foreign or domestic constitution, treaty, law, statute,
regulation, code, ordinance, principle of common law or equity, rule, municipal
by-law, Order or other requirement having the force of



--------------------------------------------------------------------------------

law and/or (b) any policy, practice, protocol, standard or guideline of any
Governmental Authority which, although not necessarily having the force of law,
is regarded by such Governmental Authority as requiring compliance as if it had
the force of law (collectively, the “Law”) relating or applicable to such
Person, property, transaction, event or other matter and also includes, where
appropriate, any interpretation of the Law (or any part thereof) by any Person
having jurisdiction over it, or charged with its administration or
interpretation.

“Assets and Properties” means, with respect to any Person, all assets and
properties of every kind, nature, character and description (whether real,
personal or mixed, tangible or intangible, choate or inchoate, absolute,
accrued, contingent, fixed or otherwise, and, in each case, wherever situated),
including the goodwill related thereto, operated, owned or leased by or in the
possession of such Person and, for greater certainty, with respect to the
Company, includes the Smiths Falls Premises, the Niagara Premises, and the
Bedrocan Premises.

“Authorizations” has the meaning ascribed to such term in paragraph (k) of
Schedule B to this Agreement.

“Bedrocan” means Bedrocan Cannabis Corp., a predecessor corporation to Bedrocan
Canada, which amalgamated with Bedrocan Canada Inc. to form Bedrocan Canada by
articles of amalgamation effective July 1, 2016.

“Bedrocan Canada” means Bedrocan Canada Inc., a wholly-owned subsidiary of the
Company.

“Bedrocan Facility” means the loan facility Bedrocan Canada has with Goldman
Holdings Ltd. under the Bedrocan Leases in respect of 16 Upton Road, Toronto, in
the original principal amount of $2,000,000 with respect to the development of
the property located at 16 Upton Road, Toronto.

“Bedrocan Initial Site Licence” means the licence issued by Health Canada to
Bedrocan on December 3, 2016 pursuant to section 35 of the ACMPR, and as
supplemented, renewed and amended by Health Canada from time to time, granting
Bedrocan the authority to sell, possess, ship, transport, deliver and destroy
dried marijuana, and to possess, ship, transport and deliver marijuana plants
and marijuana seeds.

“Bedrocan Leases” means (i) the lease dated August 5, 2014, between Bedrocan
Canada and Goldman (16 Upton) Ltd.; and (ii) the lease dated October 15, 2013
between Bedrocan Canada and Goldman (Upton) Ltd. pertaining to the Bedrocan
Premises.

“Bedrocan Premises” means, collectively, the two licenced premises for growing,
processing and storing marijuana by Bedrocan Canada, located at 16 Upton Road,
Toronto, Ontario M1L 2C1 and 43 Upton Road, Toronto, Ontario M1L 2C1,
respectively.

“Bedrocan Second Site Licence” means the licence issued to Bedrocan on
February 18, 2017 pursuant to section 35 of the ACMPR and as supplemented,
renewed and amended by Health Canada from time to time, granting Bedrocan the
authority to produce, sell, possess, ship, transport, deliver, and destroy dried
marijuana, cannabis oil, marijuana plants and marijuana seeds.

“Beverage Market” means the market anywhere in the world for any and all
beverages, namely liquids drinkable by humans (including those produced by
combining a powder, tablet, syrup or other substance with water or any other
liquid where such powder, tablet, syrup, concentrate or

 

-2-



--------------------------------------------------------------------------------

other substance was produced and marketed or advertised for the purpose of being
combined with water or any other liquid to produce a beverage), intended,
marketed or advertised for any purpose whatsoever, other than (a) beverages
produced or sold for medical purposes as contemplated by, and in accordance
with, the ACMPR and the substantively equivalent Laws of other foreign
jurisdictions or (b) beverages otherwise sold under a restricted regulatory
regime for medical purposes.

“Beverage Products” means any and all Cannabis products manufactured for sale to
the Beverage Market in the form of (a) a liquid drinkable by humans that is
produced and marketed or advertised as a beverage, or (b) a powder, tablet,
syrup, concentrate or other substance, which when combined with water or any
other liquid, produces a beverage and such powder, tablet, syrup, concentrate or
other substance is produced and marketed or advertised for the purpose of being
combined with water or any other liquid to produce a beverage.

“Board” means the board of directors of the Company from time to time.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Smiths Falls, Ontario are authorized or required by Law to
close. Any event the scheduled occurrence of which would fall on a day that is
not a Business Day shall be deferred until the next succeeding Business Day.

“Canadian Securities Regulators” means, collectively, the securities commissions
or other securities regulatory authorities in each of the Qualifying Provinces.

“Cannabis” and “cannabis” has the meaning ascribed to it pursuant to any
Applicable Law, including the CDSA, the ACMPR, and, if, as and when the Cannabis
Act comes into force, the Cannabis Act.

“Cannabis Act” means Bill C-45 “An Act respecting cannabis and to amend the
Controlled Drugs and Substances Act, the Criminal Code and other Acts” (Canada),
as amended from time to time and as the same may come into force.

“CBD” means cannabidiol.

“CDSA” means the Controlled Drugs and Substances Act (Canada).

“Claim” means any cause of action, action, claim, demand, lawsuit, audit,
proceeding or arbitration, including, for greater certainty, any proceeding or
investigation by a Governmental Authority.

“Closing” means the closing of the purchase and sale of the Securities on the
Closing Date.

“Closing Date” means the date which is the later of: (a) three Business Days
after the satisfaction or waiver (to the extent permitted by Applicable Law) of
all of the conditions set forth in Article 4 (excluding conditions that, by
their terms, are to be satisfied at the Closing); and (b) November 2, 2017, or
such earlier date or such later date as may be agreed to by the Parties.

 

-3-



--------------------------------------------------------------------------------

“Commercial Licences” means the Bedrocan Initial Site Licence, the Bedrocan
Second Site Licence, the Groupe Hemp Licence, the Mettrum Bennett Road South
Licence, the Mettrum Creemore Licence, the Mettrum Hempworks Licence, the Tweed
Commercial Licence and the Tweed Farms Commercial Licence.

“Commercialization Agreement” means the Commercialization Agreement between the
Purchaser and the Company to be dated as of the Closing Date.

“Common Share” means a common share in the capital of the Company or such other
shares or other securities into which such common share is converted, exchanged,
reclassified or otherwise changed, as the case may be, from time to time.

“Company” has the meaning ascribed to such term in the Preamble.

“Company Intellectual Property” means Intellectual Property owned by, licenced
to or used by the Company.

“Contract” means any agreement, indenture, contract, lease, deed of trust,
licence, option, instruments, arrangement, understanding or other commitment,
whether written or oral.

“Control” means:

 

  (a)

in relation to a corporation, the direct or indirect beneficial ownership at the
relevant time of shares of such corporation carrying more than 50% of the voting
rights ordinarily exercisable at meetings of shareholders of the Company where
such voting rights are sufficient to elect a majority of the directors of the
Company;

 

  (b)

in relation to a Person that is a partnership, limited liability company or
joint venture, the direct or indirect beneficial ownership at the relevant time
of more than 50% of the ownership interests of the partnership, limited
liability company or joint venture in circumstances where it can reasonably be
expected that the Person can direct the affairs of the partnership, limited
liability company or joint venture; and

 

  (c)

in relation to a trust, the direct or indirect beneficial ownership at the
relevant time of more than 50% of the property settled under the trust;

and the words “Controlled by”, “Controlling” and similar words have
corresponding meanings; the Person who directly or indirectly Controls a
Controlled Person or entity shall be deemed to Control a corporation,
partnership, limited liability company, joint venture or trust which is
Controlled by the Controlled Person or entity, and so on.

“Controlled Substances Act” means the Controlled Substances Act of the United
States, 21 U.S.C. § 801 et seq.

“DEA” has the meaning ascribed to such term in Exhibit D to this Agreement.

“DEA License” has the meaning ascribed to such term in Exhibit D to this
Agreement.

“Disclosure Letter” means the letter delivered by the Company to the Purchaser
as of the date hereof containing certain disclosures and exceptions relating to
this Agreement.

 

-4-



--------------------------------------------------------------------------------

“Disclosure Record” means all documents publicly filed by the Company on SEDAR
under applicable Securities Laws.

“Employee Plans” has the meaning ascribed to such term in paragraph (kk) of
Schedule B to this Agreement.

“Encumbrance” means, with respect to any property or asset, any mortgage, lien
(statutory or otherwise), pledge, charge, security interest, hypothec, prior
Claim, occupancy right, right of first refusal or offer, adverse Claim, lease,
easement, licence, option, title retention agreement or arrangement, conditional
sale, deemed or statutory trust, restrictive covenant or other encumbrance of
any nature, which secures payment or performance of an obligation or other
encumbrance in respect of such property or asset.

“Environmental Laws” means all Applicable Laws currently in existence in Canada
(whether federal, provincial or municipal) relating in whole or in part to the
protection and preservation of the environment, occupational health and safety,
product safety, product liability or hazardous substances, including the
Environmental Protection Act (Ontario) and the Canadian Environmental Protection
Act (Canada).

“Environmental Permits” includes all Orders, permits, certificates, approvals,
consents, registrations and licences issued by any authority of competent
jurisdiction under any Environmental Law.

“Financial Statements” means, collectively, the consolidated financial
statements of the Company (i) as at and for the year ended March 31, 2017,
including the notes thereto together with any report thereon prepared by the
Company’s auditors as at and for the periods included therein, and (ii) as at
and for the period ended June 30, 2017.

“Governmental Authority” means:

 

  (a)

any domestic or foreign government, whether national, federal, provincial,
state, territorial, municipal or local (whether administrative, legislative,
executive or otherwise);

 

  (b)

any domestic or foreign agency, authority, ministry, department, regulatory
authority, court, central bank, bureau, board or other instrumentality having
legislative, judicial, taxing, regulatory, prosecutorial or administrative
powers or functions of, or pertaining to, government, including: (i) Health
Canada and other applicable regulatory authorities with oversight of the
Cannabis industry and any business or operations within the Cannabis industry
generally; (ii) the United States Alcohol and Tobacco Tax and Trade Bureau; and
(iii) the United States Department of Justice;

 

  (c)

any court, commission, individual, arbitrator, arbitration panel or other body
having adjudicative, regulatory, judicial, quasi-judicial, administrative or
similar functions; and/or

 

  (d)

the TSX and any other stock or securities exchange, marketplace or trading
market upon which the Company has sought and obtained listing of its securities.

 

-5-



--------------------------------------------------------------------------------

“Governmental Licences” has the meaning ascribed to such term in paragraph
(j) of Schedule B to this Agreement.

“Groupe Hemp Licence” means the licence issued to Groupe H.E.M.P.CA Inc.
(previously Green Medical Hemp Inc.) by Health Canada on January 1, 2017 under
the CDSA authorizing the possession, sale and distribution and processing of
industrial hemp grain and the production of industrial hemp oil.

“Hazardous Materials” has the meaning ascribed to such term in paragraph (vv) of
Schedule B to this Agreement.

“IFRS” means International Financial Reporting Standards applicable as at the
date on which such calculation is made or required to be made in accordance with
generally accepted accounting principles in Canada.

“Indebtedness” means, with respect to any Person, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to capital leases that is properly classified as a liability on a balance sheet
in conformity with IFRS; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services, which purchase price is (a) due more than six months from
the date of incurrence of the obligation in respect thereof or (b) evidenced by
a note or similar written instrument; (v) all indebtedness secured by any
Encumbrance on any property or asset owned or held by that Person regardless of
whether the indebtedness secured thereby shall have been assumed by that Person
or is nonrecourse to the credit of that Person; (vi) the face amount of any
letter of credit or banker’s acceptance issued or accepted, as the case may be,
for the account of that Person or as to which that Person is otherwise liable
for reimbursement of drawings or otherwise; (vii) the direct or indirect
guarantee, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of another; (viii) any obligation of such
Person the primary purpose or intent of which is to provide assurance to an
obligee that the obligation of the obligor thereof will be paid or discharged,
or any agreement relating thereto will be complied with, or the holders thereof
will be protected (in whole or in part) against loss in respect thereof;
(ix) all obligations of such Person in respect of which interest charges are
customarily paid; and (x) all net obligations, determined on a
marked-to-market-basis, of such Person in respect of any exchange traded or over
the counter derivative transaction, whether entered into for hedging or
speculative purposes or otherwise.

“Indemnifying Party” has the meaning ascribed to such term in Section 7.1.

“Information” means: (a) know-how (including trade secrets and other unpatented
or unpatentable proprietary or confidential information, systems or procedures);
(b) computer software, inventions, designs and other industrial or intellectual
property of any nature whatsoever; (c) any information of a scientific,
technical, or business nature; (d) pharmacological, medicinal chemistry,
biological, chemical, biochemical, toxicological and clinical test data,
analytical and quality control data and stability data; (e) process,
horticultural and development information, results and data; (f) research,
developmental, and demonstration work; (g) data and data files; and (h) all
other information, methods, processes, formulations and formulae. Information:
(x) may be embodied in or on any media, including hardware, software and/or
documentation; (y) includes inventions, insofar as such inventions do not fall
within the definition of Intellectual Property

 

-6-



--------------------------------------------------------------------------------

Rights; and (z) may include elements of public or non-proprietary information,
provided that the compilation of such public or non-proprietary information with
or without other proprietary information results in such compilation being
considered as proprietary to the Person compiling such information.

“Intellectual Property” means all Intellectual Property Rights and Information.

“Intellectual Property Rights” means all intellectual property rights as
recognized under the Applicable Laws of Canada, the United States of America and
other countries or jurisdictions, including rights in and to Patents,
Trademarks, copyrights, industrial designs and other intellectual property, and
shall include all applications or registrations, including any renewals and
extensions thereof and amendments thereto, and rights to apply in any or all
countries of the world for such registrations and applications, rights to bring
a Claim, at law or in equity or otherwise, for any past, present and/or future
infringement, violation or misappropriation, rights and privileges arising under
Applicable Laws and other industrial or intellectual property rights of the same
or similar effect or nature in any jurisdiction relating to the foregoing
throughout the world and all goodwill associated therewith.

“Investment” has the meaning ascribed to such term in the Recitals.

“Investor Rights Agreement” means the Investor Rights Agreement between the
Purchaser and the Company to be dated as of the Closing Date providing the
Purchaser with certain rights with respect to its ownership of Common Shares
following completion of the Investment, in the form attached as Exhibit A to
this Agreement.

“Issued Warrants” has the meaning ascribed to such term in Section 2.2.

“knowledge” means to the best of the knowledge, information and belief of the
relevant Party after reviewing all relevant records and making due inquiries
regarding the relevant matter of all relevant directors, officers and employees
of such Party and, in the case of the knowledge of the Company, the relevant
senior managers of the Company.

“Licences” means the Commercial Licences, the Tweed Dealers Licence and the
Tweed Grasslands Cultivation Licence.

“marijuana” has the meaning given to the term “marihuana” in the ACMPR.

“Material Adverse Effect” means any change (including a decision to implement
such a change made by the Board or by senior management who believe that
confirmation of the decision of the Board is probable), event, violation,
inaccuracy, circumstance, development or effect that is, individually or in the
aggregate, or would reasonably be expected to be, individually or in the
aggregate, materially adverse to the business, assets (including intangible
assets), capitalization, liabilities (contingent or otherwise), condition
(financial or otherwise), prospects or results of operations of the Company and
the Subsidiaries, taken as a whole, whether or not arising in the ordinary
course of business.

“Material Contract” means each Contract material to the business, affairs or
operations of the Company and its Subsidiaries, taken as a whole.

 

-7-



--------------------------------------------------------------------------------

“Material Subsidiaries” means each of Tweed Inc., Tweed Farms Inc., Bedrocan,
Spectrum Cannabis Canada Ltd., Agripharm Corp. and Tweed Grasslands and
“Material Subsidiary” means any one of them.

“Mettrum Bennett Road South Licence” means the licence issued to Spectrum
Cannabis Canada Ltd. (previously Mettrum Ltd.) on November 2, 2016 pursuant to
the ACMPR and as supplemented, renewed and amended by Health Canada from time to
time, granting the holder the authority to produce, sell, possess, ship,
transport, deliver, and destroy dried marijuana, bottled cannabis oil, cannabis
in its natural form: cannabis resin, fresh marijuana, marijuana plants and
marijuana seeds.

“Mettrum Creemore Licence” means the licence issued to Agripharm Corp. by Health
Canada on December 13, 2016 (with an effective date of March 27, 2017) pursuant
to section 35 of the ACMPR, and as supplemented, renewed and amended by Health
Canada from time to time, granting Agripharm Corp. the authority to produce,
sell, possess, ship, transport, deliver and destroy dried marijuana, cannabis
oil, cannabis in its natural form: cannabis resin, fresh marijuana, marijuana
plants and marijuana seeds.

“Mettrum Hempworks Licence” means the licences issued to Mettrum Hempworks Inc.
by Health Canada on January 1, 2017 under the CDSA authorizing the cultivation
of industrial hemp, the possession and processing of industrial hemp grain and
the production of hemp oil.

“Mettrum Loan Agreement” means the amended and restated loan agreement by and
among the Company, Spectrum Cannabis Canada Ltd. (previously Mettrum Ltd.),
Agripharm Corp., Mettrum Hempworks Inc. and Farm Credit Canada dated May 26,
2017 in respect of a credit facility in an original principal amount of
$7,000,000.

“Mettrum Mortgage” means the mortgage obtained by Spectrum Cannabis Canada Ltd.
(previously Mettrum Ltd.), Agripharm Corp. and Mettrum Hempworks Inc. finalized
on June 20, 2017, pertaining to the Mettrum Premises, which secures the Mettrum
Loan Agreement.

“Mettrum Premises” means, collectively, the two licenced premises for growing,
processing and storing marijuana by Spectrum Cannabis Canada Ltd. (previously
Mettrum Ltd.) located at 314 Bennett Road, Bowmanville, Ontario L1C 3K5 and by
Agripharm Corp. located at 2741 County Road 42, Lot 10 Concession 2, Clearview,
Ontario L0M 1G0.

“NASDAQ” means, individually or collectively, The NASDAQ Stock Market, The
NASDAQ Global Market, The NASDAQ Global Select Market and The NASDAQ Capital
Market (or any successor entities thereto) and any other exchange now or later
existing under the Control of The NASDAQ OMX Group, Inc.

“NI 45-106” means National Instrument 45-106 – Prospectus Exemptions.

“Niagara Loan Agreement” means the loan agreement between the Company and Farm
Credit Canada dated November 3, 2014 in respect of a credit facility in an
original principal amount of $1,875,000 and the loan agreement dated July 27,
2016 with Tweed Farms and the Company in connection with a credit facility
provided to Tweed Farms by Farm Credit Canada in the principal amount of
$5,500,000.

 

-8-



--------------------------------------------------------------------------------

“Niagara Mortgage” means the mortgage obtained by the Company and Tweed Farms
Inc. and finalized on November 7, 2014, pertaining to the Niagara Premises,
which secures the Niagara Loan Agreement.

“Niagara Premises” means the licenced premises for growing, processing and
storing marijuana by Tweed Farms Inc. located at 453 Concession 5 Road,
Niagara-On-The-Lake, Ontario, L0S 1J0.

“Non-US Authorizations” has the meaning ascribed to such term in paragraph
(k) of Schedule B to this Agreement.

“Order” means any order, directive, judgment, decree, injunction, decision,
ruling, award or writ of any Governmental Authority.

“Outside Date” means November 30, 2017.

“Parties” means the Purchaser and the Company, and a “Party” means any one of
them.

“Patents” means: (a) patent applications and issued patents therefor and
equivalent rights under the Patent Act (Canada) and the Patent Act (United
States), including (i) utility models, originals, provisionals, divisionals,
reissues, renewals, re-examinations, continuations, continuations-in-part,
continuing prosecution applications, requests for continuing examinations and
extensions and applications for the foregoing; and (ii) patent applications and
issued patents for plant patents; (b) applications and issued registrations for
plant varietals, including applications and registrations under the Plant
Variety Protection Act (United States) and the Plant Breeders’ Rights Act
(Canada); (c) national and multinational counterparts of such patent and plant
varietal applications and issued patents or registrations applied for or
registered in any and all countries of the world; (d) all rights to apply in any
or all countries of the world for such applications and issued patents or
registrations including all rights provided by multinational treaties or
conventions for any of the foregoing; and (e) inventions and plant varietals
described in any such applications and issued patents or registrations,
including those that are included in any claim, capable of being reduced to a
claim or could have been included as a claim in any such pending patent
applications and issued patents.

“Permitted Activities” has the meaning ascribed to such term in Exhibit D to
this Agreement.

“Permitted Encumbrances” means those Encumbrances set forth in Section 1.1 of
the Disclosure Letter.

“Person” means any individual, corporation, partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization,
Governmental Authority or other entity.

“Premises” has the meaning ascribed to such term in paragraph (uu) of Schedule B
to this Agreement.

“Purchased Shares” has the meaning ascribed to such term in Section 2.1(a).

“Purchaser” has the meaning ascribed to such term in the Preamble.

“Purchaser GP” means Greenstar Canada Investment Corporation.

 

-9-



--------------------------------------------------------------------------------

“Purchaser Group” means the Purchaser and/or any of its Affiliates, and which,
for greater certainty, includes Constellation Brands, Inc.

“Purchaser Indemnified Parties” has the meaning ascribed to such term in
Section 7.1.

“Qualifying Provinces” means, collectively, all of the provinces of Canada
except Québec.

“Regulatory Approval” means: (i) the approval of the TSX of the transactions
contemplated under this Agreement, as required, including, without limitation,
the issuance of the Securities, the issuance of the Underlying Shares (including
the exercise price for the Warrants to be issued pursuant to this Agreement),
and the listing on the TSX of all Shares referred to under this subsection (i);
and (ii) any other approval which may be required for such transactions pursuant
to Applicable Law or by or from any Governmental Authority.

“Securities” has the meaning ascribed to such term in Section 2.2.

“Securities Laws” means, collectively, the applicable securities laws of each of
the provinces and territories of Canada and the respective regulations,
instruments and rules made under those securities laws, together with all
applicable published policy statements, notices, blanket orders and rulings of
the securities commissions or securities regulatory authorities of Canada and of
each of the provinces and territories of Canada.

“SEDAR” means the System for Electronic Document Analysis and Retrieval.

“Share Purchase Price” has the meaning ascribed to such term in Section 2.1(a).

“Shares” means the Common Shares and other shares the Company is authorized to
issue, including any additional shares of the Company that may be created.

“Smiths Falls Premises” means the licenced premises for growing, processing and
storing medical marijuana located at 1 Hershey Drive, Smiths Falls, Ontario K6A
4S9.

“Subsidiary” has the meaning ascribed to such term in NI 45-106.

“Survival Date” has the meaning ascribed to such term in Section 7.4.

“Tax Returns” includes all returns, reports, declarations, elections, notices,
filings, forms, statements and other documents (whether in tangible, electronic
or other form) and including any amendments, schedules, attachments,
supplements, appendices and exhibits thereto, made, prepared, filed or required
by a Governmental Authority to be made, prepared or filed by Law in respect of
Taxes.

“Taxes” includes any taxes, duties, fees, premiums, assessments, imposts,
levies, expansion fees and other charges of any kind whatsoever imposed by any
Governmental Authority, including all interest, penalties, fines, additions to
tax or other additional amounts imposed by any Governmental Authority in respect
thereof, and including those levied on, or measured by, or referred to as,
income, gross receipts, profits, windfall, royalty, capital, transfer, land
transfer, sales, goods and services, harmonized sales, use, value-added, excise,
stamp, withholding, business, franchising, property, development, occupancy,
employer health, payroll, employment, health, social services, education and
social security taxes, all surtaxes, all customs duties and

 

-10-



--------------------------------------------------------------------------------

import and export taxes, countervail and anti-dumping, all licence, franchise
and registration fees and all employment insurance, health insurance and Canada
and other pension plan premiums or contributions imposed by any Governmental
Authority, and any transferee liability in respect of any of the foregoing.

“THC” means delta-9-tetrahydrocannabinol.

“Trademarks” means trade or brand names, business names, trademarks, service
marks, certification marks, logos, slogans, corporate names, uniform resource
locators, domain names, trading styles, commercial symbols and other source and
business identifiers, trade dress, distinguishing guises, tag lines, designs and
general intangibles of like nature, whether or not registered or the subject of
an application for registration and whether or not registrable and all goodwill
associated therewith.

“Transaction Agreements” means this Agreement, the Investor Rights Agreement and
the Commercialization Agreement.

“TSX” means the Toronto Stock Exchange.

“Tweed Commercial Licence” means the licence issued by Health Canada to Tweed
Inc. on January 20, 2017 pursuant to the ACMPR as supplemented, renewed and
amended by Health Canada from time to time, granting Tweed Inc. the authority to
produce, sell, possess, ship, transport, deliver and destroy dried marijuana,
bottled cannabis oil, encapsulated cannabis oil, cannabis in its natural form:
cannabis resin, marijuana seeds, marijuana plants and fresh marijuana.

“Tweed Dealers Licence” means the licence issued by Health Canada to Tweed Inc.
on December 9, 2016 pursuant to the CDSA, as supplemented, renewed and amended
by Health Canada from time to time, granting Tweed Inc. the authority to conduct
research, possess, produce, package, sell, transport and deliver cannabis, CBD,
cannabinol, cannabis resin, and THC to facilities in possession of a controlled
substances licence, a licence issued under the ACMPR, or to a person in
possession of a valid exemption under subsection 56(1) of the CDSA for
scientific purposes.

“Tweed Farms Commercial Licence” means the licence issued by Health Canada to
Tweed Farms Inc. on January 14, 2017 (with an effective date of February 17,
2017) pursuant to the ACMPR, as supplemented, renewed and amended by Health
Canada from time to time, granting Tweed Farms Inc. the authority to produce,
sell, possess, ship, transport, deliver and destroy marijuana plants, marijuana
seeds and dried marijuana.

“Tweed Grasslands” means Tweed Grasslands Cannabis Inc. (formerly rTrees
Producers Limited), a wholly owned subsidiary of the Company.

“Tweed Grasslands Cultivation Licence” means the licence issued to Tweed
Grasslands on June 16, 2017 pursuant to section 35 of the ACMPR, and as
supplemented, renewed and amended by Health Canada from time to time, granting
Tweed Grasslands the authority to produce, sell, possess, ship, transport,
deliver and destroy dried marijuana, marijuana plants and marijuana seeds to
other licenced producers.

“Tweed Grasslands Lease” means the lease dated December 1, 2016 between
101068682 Saskatchewan Ltd. and rTrees Producers Limited (now Tweed Grasslands).

 

-11-



--------------------------------------------------------------------------------

“Tweed Grasslands Premises” means the licenced premises for growing, processing
and storing marijuana by Tweed Grasslands located at 41 York Road West, Yorkton,
SK, S3N 2X1.

“Underlying Shares” means Common Shares for which the Warrants are exercisable.

“US Authorizations” has the meaning ascribed to such term in paragraph (k) of
Schedule B to this Agreement.

“Vert Medical Inc. Lease” means the lease dated September 30, 2016 between
9904921 Canada Inc. (the predecessor Company of Vert Medical Inc.) and Dany
Lefebvre.

“Warrant” means a Common Share purchase warrant issued by the Company to the
Purchaser, with each Warrant entitling the Purchaser to acquire one Common Share
for the exercise price set forth therein, in the form attached as Exhibit B to
this Agreement.

 

1.2

Schedules and Exhibits

The following schedules and exhibits form an integral part of this Agreement:

 

Schedule A    –    Purchaser Representations and Warranties Schedule B    –   
Company’s Representations and Warranties Exhibit A    –    Investor Rights
Agreement Exhibit B    –    Form of Warrant Certificate Exhibit C    –    Form
of Compliance Certificate Exhibit D    –    Permitted Activities

ARTICLE 2

PURCHASE AND SALE OF SECURITIES

 

2.1

Purchase and Sale of Common Shares

 

  (a)

Subject to the terms and conditions of this Agreement and in reliance upon the
representations and warranties set forth in Schedule B to this Agreement, the
Purchaser hereby agrees to purchase from the Company and the Company, hereby
agrees to sell to the Purchaser, on the Closing Date, 18,876,901 Common Shares
(the “Purchased Shares”) at a price of $12.9783 per Purchased Share for an
aggregate purchase price of $244,990,084.25 (the “Share Purchase Price”).

 

  (b)

The Purchaser shall purchase the Purchased Shares and pay the Share Purchase
Price on the Closing Date, by wire transfer of immediately available funds to an
account designated in writing by the Company. The Purchased Shares shall be
issued to the Purchaser on Closing by way of: (i) (A) a book entry only position
or other electronic deposit on the records of the Company’s transfer agent
containing notations of the legends contemplated by this Agreement, together
with delivery of an ownership statement to the Purchaser; and (B) the deposit of
a certificate evidencing the Purchased Shares to The Canadian Depository for
Securities Limited as depository, bearing a restricted CUSIP designation
referencing the legends contemplated by this Agreement, for credit to the
participant and brokerage account of the Purchaser, as directed by the
Purchaser; or (ii) physical delivery of a certificate representing the Purchased
Shares registered in the name of the Purchaser or in such other name as the
Purchaser shall notify the Corporation in writing not less than one Business Day
prior to the Closing.

 

-12-



--------------------------------------------------------------------------------

2.2

Issuance of Warrants

On the Closing Date, and in consideration of the purchase by the Purchaser of
the Purchased Shares, the Company hereby agrees to issue 18,876,901 Warrants
(the “Issued Warrants” and, together with the Purchased Shares, the
“Securities”) to the Purchaser, and the Company shall deliver to the Purchaser
certificates representing the Issued Warrants.

 

2.3

Use of Proceeds

The Company acknowledges and agrees that the net proceeds from the Investment
will be used by the Company for the exclusive purposes of funding plant
expansion, equipment, acquisitions, development activities and other matters in
anticipation of market demand, all as approved by the Board, or in accordance
with the budget of the Company as may be adopted by the Board from time to time.

ARTICLE 3

REPRESENTATION AND WARRANTIES

 

3.1

Representations and Warranties of the Company

The Company represents and warrants to the Purchaser each of the matters
contained in Schedule B to this Agreement as of the date hereof and as of the
Closing Date, and acknowledges that the Purchaser is relying on such
representations and warranties in connection with entering into this Agreement
and the transactions contemplated herein.

 

3.2

Representations and Warranties of the Purchaser

The Purchaser represents and warrants to the Company each of the matters
contained in Schedule A to this Agreement as of the date hereof and as of the
Closing Date, and acknowledges that the Company is relying on such
representations and warranties in connection with entering into this Agreement
and the transactions contemplated herein.

ARTICLE 4

CONDITIONS PRECEDENT

 

4.1

Company’s Conditions Precedent for the Closing

The Company’s obligation to sell the Securities on the Closing Date shall be
subject to the following conditions:

 

  (a)

all of the representations and warranties of the Purchaser made in or pursuant
to this Agreement shall be true and correct in all respects as of the Closing
Date and with the same effect as if made at and as of the Closing Date and the
Company shall have received a certificate from a senior officer of the Purchaser
(on the Purchaser’s behalf and without personal liability), in form and
substance satisfactory to the Company, confirming same;

 

-13-



--------------------------------------------------------------------------------

  (b)

the issue and sale and delivery of the Securities being exempt from the
requirement to file a prospectus, registration statement or similar document and
the requirement to deliver an offering memorandum or similar document under
applicable Securities Laws relating to the sale of the Securities;

 

  (c)

approval of the TSX of the transactions contemplated under this Agreement, as
required, including, without limitation, the issuance of the Securities, the
issuance of the Underlying Shares (including the exercise price for the Warrants
to be issued pursuant to this Agreement), and the listing on the TSX of the
Purchased Shares and the Underlying Shares (subject only to customary and
routine post-closing conditions) shall have been obtained;

 

  (d)

there shall be no issued or pending Order, injunction, proceeding, judgment or
ruling filed or imposed by any Governmental Authority for the purpose of
enjoining, delaying, restricting or preventing the consummation of the
transactions contemplated in this Agreement or claiming that such transactions
are improper; and

 

  (e)

the Purchaser shall have executed and delivered each of the Transaction
Agreements.

If any of the foregoing conditions in this Section 4.1 have not been fulfilled
by the Closing Date, the Company may elect not to complete the purchase of the
Securities by notice in writing to the Purchaser. The Company may waive
compliance with any condition in whole or in part if they see fit to do so,
without prejudice to their rights in the event of non-fulfilment of any other
condition, in whole or in part, or to their rights to recover damages for the
breach of any representation, warranty, covenant or condition contained in this
Agreement.

 

4.2

Purchaser’s Conditions Precedent for Closing

The Purchaser’s obligation to purchase the Securities on the Closing Date shall
be subject to the satisfaction of the following conditions:

 

  (a)

all of the representations and warranties of the Company made in or pursuant to
this Agreement shall be true and correct in all respects as of the Closing Date
and with the same effect as if made at and as of the Closing Date and the
Purchaser shall have received a certificate from a senior officer of the Company
(on the Company’s behalf and without personal liability), in form and substance
satisfactory to the Purchaser, acting reasonably, confirming same;

 

  (b)

the Company shall have performed or complied with, in all respects, all of its
obligations, covenants and agreements under this Agreement required to be
performed or complied with prior to the Closing and the Purchaser shall have
received a certificate from a senior officer of the Company (on the Company’s
behalf and without personal liability), in form and substance satisfactory to
the Purchaser, acting reasonably, confirming same;

 

-14-



--------------------------------------------------------------------------------

  (c)

approval of the TSX of the transactions contemplated under this Agreement, as
required, including, without limitation, the issuance of the Securities, the
issuance of the Underlying Shares (including the exercise price for the Warrants
to be issued pursuant to this Agreement), and the listing on the TSX of the
Purchased Shares and the Underlying Shares (subject only to customary and
routine post-closing conditions) shall have been obtained;

 

  (d)

there shall be no issued or pending Order, injunction, proceeding, judgment or
ruling filed or imposed by any Governmental Authority for the purpose of
enjoining, delaying, restricting or preventing the consummation of the
transactions contemplated in this Agreement or claiming that such transactions
are improper;

 

  (e)

the Company shall have delivered to the Purchaser a compliance certificate for
the Company dated as of the Closing Date and executed by a senior officer of the
Company, in the form attached to this Agreement as Exhibit C;

 

  (f)

the Company shall have delivered to the Purchaser (i) a certificate of
compliance for the Company issued by Corporations Canada dated no earlier than
one Business day prior to the Closing Date; (ii) a certificate of an officer of
the Company certifying the articles and bylaws or other constating documents of
the Company, the Board resolutions approving the transactions contemplated by
this Agreement and the names, titles and specimen signatures of any officers of
the Company who have or will be signing the Transaction Agreements; (iii) a copy
of the letter from the TSX providing Regulatory Approval (subject only to
customary and routine post-closing conditions); (iv) a certificate from the
transfer agent of the Company as to the issued and outstanding Common Shares as
at the close of business on the Business Day immediately prior to the Closing
Date; and (v) copies of any necessary third party consents, in all cases in
forms satisfactory to the Purchaser, acting reasonably, and the Purchaser shall
have received copies of all such documentation or other evidence as it may
reasonably request in order to establish the consummation of the transactions
contemplated by this Agreement and the taking of all corporate actions in
connection with such transactions in compliance with these conditions, in form
(as to certification and otherwise) and substance satisfactory to the Purchaser,
acting reasonably;

 

  (g)

the Purchaser shall have received a customary opinion from counsel to the
Company dated as of the Closing Date as to certain corporate Law and Securities
Law matters as well as certain other matters relating to Applicable Laws
regarding, in particular, the regulation and control of Cannabis;

 

  (h)

the Purchaser shall have received an opinion from counsel to each of the
Material Subsidiaries dated as of the Closing Date as to (i) each of the
Material Subsidiaries being a corporation existing under the Laws of its
jurisdiction of organization, and having the requisite corporate power and
capacity to carry on its business, affairs and operations as now conducted and
to own, lease and operate its property and assets; and (ii) the authorized and
issued share capital of each Material Subsidiary, in form and substance
acceptable to the Purchaser;

 

  (i)

no Material Adverse Effect shall have occurred;

 

-15-



--------------------------------------------------------------------------------

  (j)

the Common Shares shall continue to be listed for trading on the TSX as at the
Closing Date and the Company, as at the Closing Date, shall not have listed any
of its securities on the NASDAQ, the New York Stock Exchange or any other
securities exchange, marketplace or trading market in the United States;
provided that, for greater certainty, the posting or trading of Common Shares by
third parties on over the counter markets or other similar marketplaces shall
not be considered a listing for purposes of the foregoing so long as such
posting or trading is completely outside the control of, and without any active
involvement of, the Company or any Person acting for or on its behalf; and

 

  (k)

the Company shall have executed and delivered each of the Transaction
Agreements.

If any of the foregoing conditions in this Section 4.2 have not been fulfilled
by the Closing Date, the Purchaser may elect not to complete the purchase of the
Securities by notice in writing to the Company. The Purchaser may waive
compliance with any condition in whole or in part if they see fit to do so,
without prejudice to their rights in the event of non-fulfilment of any other
condition, in whole or in part, or to their rights to recover damages for the
breach of any representation, warranty, covenant or condition contained in this
Agreement.

ARTICLE 5

COVENANTS

 

5.1

Actions to Satisfy Closing Conditions

Each of the Parties shall take commercially reasonable efforts to ensure
satisfaction of each of the conditions set forth in Article 4.

 

5.2

Consents, Approvals and Authorizations

 

  (a)

The Company covenants that it shall prepare, file and diligently pursue until
received all necessary consents, approvals and authorizations of any Person and
make such necessary filings, as are required to be obtained under Applicable Law
with respect to this Agreement and the transactions contemplated hereby
(excluding, for greater certainty, the preparation or filing of a prospectus,
offering memorandum, registration statement or similar document in any
jurisdiction but including, for greater certainty, the Regulatory Approval).

 

  (b)

The Company shall keep the Purchaser fully informed regarding the status of such
consents, approvals and authorizations, and the Purchaser, its representatives
and counsel shall have the right to participate in any substantive discussions
with the TSX and any other applicable regulatory authority in connection with
the transactions contemplated by this Agreement and provide input into any
applications for approval and related correspondence, which will be incorporated
by the Company, acting reasonably. The Company will provide notice to the
Purchaser (and its counsel) of any proposed substantive discussions with the TSX
in connection with the transactions contemplated by this Agreement. On the date
all such consents, approvals and authorizations have been obtained by the
Company and all such filings have been made by the Company, the Company shall
notify the Purchaser of same.

 

-16-



--------------------------------------------------------------------------------

  (c)

Without limiting the generality of the foregoing, the Company shall promptly
make all filings required by the TSX to obtain Regulatory Approval. If the
approval of the TSX is “conditional approval” subject to the making of customary
deliveries to the TSX after an applicable Closing Date, the Company shall ensure
that such filings are made as promptly as practicable after such closing date
and in any event within the time frame contemplated in the conditional approval
letter from the TSX.

 

  (d)

The Company shall, as promptly as practicable after the date hereof, seek, and
continue to use commercially reasonable efforts to seek until obtained, the
consent of each Person which is required in connection with the transactions
contemplated hereby, but excluding, for greater certainty, the preparation or
filing of a prospectus, offering memorandum, registration statement or similar
document in any jurisdiction.

 

  (e)

The Company shall take all necessary action after the date hereof to cause the
removal of the legends contemplated by paragraph (j) of Schedule A of this
Agreement on the date that is four months and one day following the Closing
Date.

 

5.3

Interim Period Covenants

During the period from the date hereof to the Closing, the Company hereby
covenants and agrees as follows:

 

  (a)

the Company shall comply with:

 

  (i)

all Applicable Laws (other than Applicable Laws of the United States) in all
material respects, including, to the extent applicable, the CDSA, the Cannabis
Act, if in force at the applicable time, any and all Laws prescribed by and in
respect of the ACMPR and all other Laws (other than Laws applicable to the
United States) relating to Cannabis which are applicable to the Company’s
business, affairs and operations, and, including for greater certainty, the
rules of the TSX and any other stock or securities exchange, marketplace or
trading market upon which the Company has sought and obtained listing of its
securities; and

 

  (ii)

all Applicable Laws of the United States in all respects, including, to the
extent applicable, the Controlled Substances Act and all other Laws relating to
Cannabis which are applicable to the Company’s business, affairs and operations
in the United States, and, including for greater certainty, the rules of the TSX
and any other stock or securities exchange, marketplace or trading market upon
which the Company has sought and obtained listing of its securities;

 

  (b)

[Confidential covenant redacted];

 

-17-



--------------------------------------------------------------------------------

  (c)

subject to Section 5.3(b), the Company shall only carry on any business, affairs
or operations or maintain any activities in Canada and other markets to the
extent such business, affairs and operations are lawful in such markets or
become lawful in such markets after the date hereof;

 

  (d)

the Company shall deliver to the Purchaser, as promptly as practicable, but in
any event no later than 15 days after the end of each month, a compliance
certificate executed by a senior officer of the Company, in the form attached to
this Agreement as Exhibit C;

 

  (e)

the Company shall comply in all respects with its internal compliance programs
designed to detect and prevent violations of any Applicable Laws related to the
Cannabis industry and shall periodically review and update its internal
compliance programs to account for any changes in Laws applicable to the
Company’s business, affairs or operations;

 

  (f)

the Company shall promptly provide the Purchaser with written notice of, and
deliver to the Purchaser immediately following the delivery thereof to the
applicable Governmental Authority, a copy of any mandatory reporting required to
be made by the Company to a Governmental Authority (other than any filing made
by the Company with any securities regulatory authority in satisfaction of the
Company’s continuous disclosure obligations pursuant to National Instrument
51-102 – Continuous Disclosure Obligations);

 

  (g)

the Company shall promptly notify and consult the Purchaser in connection with:
(i) any and all matters relating to any potential, actual or alleged violation
of, or non-compliance with, Laws applicable to the United States; (ii) any and
all material matters relating to any violations of, or non-compliance with, any
Laws other than Laws applicable to the United States; and (iii) any and all
matters relating to any violations of, or non-compliance with, any Laws other
than Laws applicable to the United States which could reasonably be expected to
result in fines or penalties against the Company or otherwise result in a
Material Adverse Effect, and, for greater certainty, consultation for these
purposes shall include the right of the Purchaser to participate in all
decisions to be made by the Company relating to whether purported or alleged
violations or instances of non-compliance will be challenged and how such
violations or instances of non-compliance will be remediated, provided that, for
greater certainty, the Company shall make all such decisions in its discretion,
acting reasonably, after having received any input provided by the Purchaser in
a timely fashion;

 

  (h)

the Company shall provide and continue to provide sufficient training to
employees responsible for the Company’s internal compliance programs, including
informing them of all Applicable Laws, including, to the extent applicable, the
Controlled Substances Act, the CDSA, the Cannabis Act, if in force at the
applicable time, any and all Laws prescribed by and in respect of the ACMPR and
all other Laws relating to the Cannabis industry which are applicable to the
Company’s business, affairs and operations, and any changes thereto; and

 

  (i)

[Confidential covenant redacted].

 

-18-



--------------------------------------------------------------------------------

ARTICLE 6

TERMINATION

6.1 Termination

This Agreement shall terminate upon:

 

  (a)

the date on which this Agreement is terminated by the mutual consent of the
Parties;

 

  (b)

the date on which this Agreement is terminated by written notice of the Company
pursuant to Section 4.1;

 

  (c)

the date on which this Agreement is terminated by written notice of the
Purchaser pursuant to Section 4.2;

 

  (d)

the date on which this Agreement is terminated by written notice of the
Purchaser on the dissolution or bankruptcy of the Company or any of the Material
Subsidiaries or the making by the Company or any of the Material Subsidiaries of
an assignment under the provisions of the Bankruptcy and Insolvency Act (Canada)
or the taking of any proceeding by or involving the Company or any of the
Material Subsidiaries under the Companies Creditors’ Arrangement Act (Canada) or
any similar legislation of any jurisdiction;

 

  (e)

written notice by either Party to the other in the event the Closing has not
occurred on or prior to the Outside Date, except that the right to terminate
this Agreement under this Section 6.1(e) shall not be available to any Party
whose failure to fulfill any of its obligations or breach of any of its
representations, warranties or covenants under this Agreement has been the cause
of, or resulted in, the failure of the Closing to occur by such date; or

 

  (f)

written notice by either Party to the other, if after the execution and delivery
of this Agreement and prior to the Closing, (i) all of the conditions to the
Closing set forth in Section 4.1 and Section 4.2 have been satisfied or waived
(excluding conditions that, by their terms, are to be satisfied at the Closing),
(ii) the Closing has not occurred on or prior to the Outside Date, and (iii) the
commercial bank or financial institution in respect of which the Party
exercising this termination right is a client will not accept from the Purchaser
or deliver to the Company funds constituting the Share Purchase Price, or
otherwise facilitate the settlement, payment or clearance of funds constituting
the Share Purchase Price, in either case restricting or preventing the
consummation of the transactions contemplated by this Agreement.

ARTICLE 7

INDEMNIFICATION

 

7.1

General Indemnification

The Company (referred to as the “Indemnifying Party”) shall indemnify and save
harmless the Purchaser and its Affiliates and each of their respective
directors, officers, employees, shareholders, partners and agents (collectively
referred to as the “Purchaser Indemnified

 

-19-



--------------------------------------------------------------------------------

Parties”) from and against any loss, liability, Claim, damage and expense
whatsoever (including reasonable legal fees and expenses), including any amounts
paid in settlement of any investigation, Order, litigation, proceeding or Claim,
which may be made or brought against the Purchaser Indemnified Parties, or which
they may suffer or incur, directly or indirectly, as a result of or in
connection with or relating to:

 

  (a)

any non-fulfilment or breach of any covenant or agreement on the part of the
Company contained in this Agreement or in any certificate or other document
furnished by or on behalf of the Company pursuant to this Agreement; or

 

  (b)

any misrepresentation or any incorrectness in or breach of any representation or
warranty of the Company contained in this Agreement, or in any certificate or
other document furnished by or on behalf of the Company pursuant to this
Agreement.

 

7.2

Indemnification Procedure

 

  (a)

Promptly after receipt by a Purchaser Indemnified Party under Section 7.1 of
notice of the commencement of any action, such Purchaser Indemnified Party
shall, if a Claim in respect thereof is to be made against any Indemnifying
Party under Section 7.1, notify the Indemnifying Party of the commencement
thereof; provided, however, that failure to so notify the Indemnifying Party
shall not affect the Indemnifying Party’s obligations hereunder, except to the
extent that the Indemnifying Party is materially prejudiced by such failure. The
Indemnifying Party shall be entitled to appoint counsel of the Indemnifying
Party’s choice at the Indemnifying Party’s expense to represent the Purchaser
Indemnified Party in any action for which indemnification is sought (in which
case the Indemnifying Party shall not thereafter be responsible for the fees and
expenses of any separate counsel retained by the Purchaser Indemnified Parties
except as set forth below); provided, however, that such counsel shall be
reasonably satisfactory to the Purchaser Indemnified Party. Notwithstanding the
Indemnifying Party’s election to appoint counsel to represent the Purchaser
Indemnified Party in an action, the Purchaser Indemnified Party shall have the
right to employ separate counsel (including local counsel), and the Indemnifying
Party shall bear the reasonable fees, costs and expenses of such separate
counsel if: (i) the use of counsel chosen by the Indemnifying Party to represent
the Purchaser Indemnified Party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the Purchaser Indemnified Party and the Indemnifying Party
and the Purchaser Indemnified Party shall have reasonably concluded that there
may be legal defences available to it and/or other Purchaser Indemnified Parties
which are different from or additional to those available to the Indemnifying
Party; (iii) the Indemnifying Party shall not have employed counsel reasonably
satisfactory to the Purchaser Indemnified Party to represent the Purchaser
Indemnified Party within 14 days after notice of the institution of such action;
or (iv) the Indemnifying Party shall authorize the Purchaser Indemnified Party
to employ separate counsel at the expense of the Indemnifying Party.

 

  (b)

No Purchaser Indemnified Party shall, without the prior express written consent
of the Indemnifying Party (which consent shall not be unreasonably withheld or
delayed), consent to any judgment or effect any settlement of any pending or
threatened action, suit or proceeding.

 

-20-



--------------------------------------------------------------------------------

  (c)

The Indemnifying Party shall not, without the prior express written consent of
the Purchaser Indemnified Party, consent to any judgment or effect any
settlement of any pending or threatened action, suit or proceeding in respect of
which any Purchaser Indemnified Party is or could have been a party and
indemnity could have been sought hereunder by such Purchaser Indemnified Party,
unless such settlement includes an unconditional release of such Purchaser
Indemnified Party from all liability on Claims that are the subject matter of
such action, suit or proceeding.

 

  (d)

Notwithstanding anything to the contrary in this Article 7, the indemnity
obligations in this Article 7 shall cease to apply to the extent that a court of
competent jurisdiction in a final judgment that has become non-appealable shall
have determined that any loss, liability, Claim, damage and expense whatsoever
(including reasonable legal fees and expenses) to which a Purchaser Indemnified
Party may be subject were caused solely by the negligence, fraud or wilful
misconduct of the Purchaser Indemnified Party.

 

  (e)

No Purchaser Indemnified Party shall be entitled to claim indemnity in respect
of any special, consequential or punitive damages (including damages for loss of
profits) except to the extent (i) such special, consequential or punitive
damages are awarded in favour of a third party in connection with a third party
Claim; or (ii) a Claim is made for any incorrectness in or breach of any
representation or warranty of the Company set forth in paragraphs (a), (b), (c),
(p) or (t) of Schedule B to this Agreement.

 

  (f)

Subject to Section 8.8 and except for any Claims arising from negligence, fraud
or wilful misconduct of the Indemnifying Party, the rights to indemnification
set forth in this Article 7 shall be the sole and exclusive remedy of the
Purchaser Indemnified Parties (including pursuant to any statutory provision,
tort or common law) in respect of: (i) any non-fulfilment or breach of any
covenant or agreement on the part of the Company contained in this Agreement or
in any certificate furnished by or on behalf of the Company pursuant to this
Agreement; or (ii) any misrepresentation or any incorrectness in or breach of
any representation or warranty of the Company contained in this Agreement or in
any certificate furnished by or on behalf of the Company pursuant to this
Agreement, but, for greater certainty, shall not be the sole and exclusive
remedy under the Investor Rights Agreement or the Commercialization Agreement.

 

  (g)

A Purchaser Indemnified Party shall not be entitled to double recovery for any
loss even though such loss may have resulted from the breach of one or more
representations, warranties or covenants in this Agreement.

 

-21-



--------------------------------------------------------------------------------

7.3

Contribution

If the indemnification provided for in this Article 7 is held by a court of
competent jurisdiction to be unavailable to a Purchaser Indemnified Party with
respect to any losses, Claims, damages, costs, expenses or liabilities referred
to herein, the Indemnifying Party, in lieu of indemnifying such Purchaser
Indemnified Party hereunder, shall contribute to the amount paid or payable by
such Purchaser Indemnified Party as a result of such loss, Claim, damage, cost,
expense, liability or action in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party on the one hand and of the Purchaser
Indemnified Party on the other in connection with matters that resulted in such
loss, Claim, damage, cost, expense, liability or action, as well as any other
relevant equitable considerations. The relative fault of the Indemnifying Party
and of the Purchaser Indemnified Party shall be determined by reference to,
among other things, the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement, omission or
fault.

 

7.4

Survival

Each Party hereto acknowledges that the representations, warranties and
agreements made by it herein are made with the intention that they may be relied
upon by the other Party. The Parties further agree that the representations,
warranties, covenants and agreements shall survive the purchase and sale of the
Securities and shall continue in full force and effect for a period ending on
the date that is two years following the Closing Date, notwithstanding any
subsequent disposition by the Purchaser of the Securities or Underlying Shares
or any termination of this Agreement; provided, however, that the
representations and warranties set forth in paragraphs (a), (b), (c), (p) and
(t) of Schedule B to this Agreement shall survive indefinitely (the survival
date of each representation, warranty, covenant and agreement herein as set
forth above is referred to as the “Survival Date”). This Agreement shall be
binding upon and shall enure to the benefit of the Parties hereto, their
respective successors, assigns and legal representatives. Notwithstanding the
foregoing, the provisions contained in this Agreement related to indemnification
or contribution obligations shall survive and continue in full force and effect,
indefinitely, provided that, no Claim for indemnity pursuant to this Article
7 may be made after the Survival Date for the applicable representation,
warranty, covenant or agreement unless notice of the Claim was provided to the
Indemnifying Party on or prior to the Survival Date.

 

7.5

Purchaser is Trustee

The Company hereby acknowledges and agrees that, with respect to this Article 7,
the Purchaser is contracting on its own behalf and as agent for the other
Purchaser Indemnified Parties referred to in this Article 7. In this regard, the
Purchaser shall act as trustee for such Purchaser Indemnified Parties of the
covenants of the Company under this Article 7 with respect to such Purchaser
Indemnified Parties and accepts these trusts and shall hold and enforce those
covenants on behalf of such Purchaser Indemnified Parties.

ARTICLE 8

GENERAL PROVISIONS

 

8.1

Governing Law

This Agreement shall be governed by and construed and interpreted in accordance
with the Laws of the Province of Ontario and the federal Laws of Canada
applicable therein irrespective of the choice of Laws principles.

 

-22-



--------------------------------------------------------------------------------

8.2

Notices

All notices, requests, Claims, demands and other communications under this
Agreement shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by overnight
courier service or by registered or certified mail (postage prepaid, return
receipt requested) to the respective Parties at the following addresses (or at
such other address for a Party as shall be specified in a notice given in
accordance with this Section 8.2):

if to the Company:

1 Hershey Drive,

Smiths Falls, Ontario K7A 0A8

Attention: Chief Executive Officer

with a copy (which shall not constitute notice) to:

LaBarge Weinstein LLP

515 Legget Drive, Suite 800

Ottawa, Ontario K2K 3G4

Attention: Deborah Weinstein

if to the Purchaser:

c/o Osler, Hoskin & Harcourt LLP

1700 – 1055 West Hastings Street

Vancouver, British Columbia V6E 2E9

Attention: Emmanuel Pressman

with a copy to:

c/o Constellation Brands, Inc.

207 High Point Drive, Bldg. 100

Victor, New York 14564

Attention: General Counsel

and with a copy (which shall not constitute notice) to:

Osler, Hoskin & Harcourt LLP

100 King Street West, Suite 6200

Toronto, Ontario M5X 1B8

Attention: Emmanuel Pressman

 

-23-



--------------------------------------------------------------------------------

8.3

Expenses

Except as otherwise specifically provided in this Agreement, each Party shall
bear any costs and expenses incurred in connection with exercising its rights
and performing its obligations under this Agreement.

 

8.4

Severability

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced under any Applicable Law or as a matter of public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated by this Agreement be consummated as
originally contemplated to the greatest extent possible.

 

8.5

Entire Agreement

This Agreement (including the Schedules and Exhibits hereto), the Investor
Rights Agreement, the Commercialization Agreement, the Ancillary Agreements and
the Mutual Non-Disclosure Agreement between the Company and Constellation
Brands, Inc. dated May 4, 2017 constitute the entire agreement of the Parties
with respect to the subject matter of this Agreement and supersede all prior
agreements and undertakings, both written and oral, between or on behalf of the
Parties with respect to the subject matter of this Agreement, including the
confidential term sheet dated September 1, 2017 between Constellation Brands,
Inc. and the Company.

 

8.6

Assignment; No Third-Party Beneficiaries

 

  (a)

The Purchaser may assign this Agreement to any other member of the Purchaser
Group. Except as aforesaid, this Agreement shall not be assigned by any Party
hereto without the prior written consent of the other Party.

 

  (b)

Except as provided in Article 7 with respect to indemnification, this Agreement
is for the sole benefit of the Parties and their permitted successors and
assigns and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

 

8.7

Amendment; Waiver

No provision of this Agreement may be amended or modified except by a written
instrument signed by both Parties. No waiver by any Party of any provision
hereof shall be effective unless explicitly set forth in writing and executed by
the Party so waiving. The waiver by either Party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other subsequent breach.

 

-24-



--------------------------------------------------------------------------------

8.8

Injunctive Relief

The Parties agree that irreparable harm would occur for which money damages
would not be an adequate remedy at Law in the event that any of the provisions
of this Agreement were not performed in accordance with their specific terms or
were otherwise breached. Accordingly, the Parties agree that, in the event of
any breach or threatened breach of this Agreement by a Party, the non-breaching
Party will be entitled, without the requirement of posting a bond or other
security, to equitable relief, including injunctive relief and specific
performance, and the Parties shall not object to the granting of injunctive or
other equitable relief on the basis that there exists an adequate remedy at Law.
Such remedies will not be the exclusive remedies for any breach of this
Agreement but will be in addition to all other remedies available at Law or
equity to each of the Parties.

8.9 Rules of Construction

Interpretation of this Agreement shall be governed by the following rules of
construction: (a) words in the singular shall be held to include the plural and
vice versa, and words of one gender shall be held to include the other gender as
the context requires; (b) references to the terms Article, Section, paragraph,
and Schedule are references to the Articles, Sections, paragraphs, and Schedules
to this Agreement unless otherwise specified; (c) the word “including” and words
of similar import shall mean “including, without limitation,”; (d) provisions
shall apply, when appropriate, to successive events and transactions; (e) the
headings contained herein are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement; (f) a reference to a
statute includes all regulations and rules made pursuant to the statute and,
unless otherwise specified, the provisions of any statute, regulation or rule
which amends, supplements or supersedes any such statute, regulation or rule;
and (g) this Agreement shall be construed without regard to any presumption or
rule requiring construction or interpretation against the party drafting or
causing any instrument to be drafted.

 

8.10

Currency

All references in this Agreement to “dollars” or “$” are expressed in Canadian
currency, unless otherwise specifically indicated.

 

8.11

Further Assurances

Each of the Parties shall promptly do, make, execute, deliver, or cause to be
done, made, executed or delivered, all such further acts, documents and things
as the other Parties may reasonably require from time to time for the purpose of
giving effect to the Transaction Agreements and shall use reasonable efforts and
take all such steps as may be reasonably within its power to implement to their
full extent the provisions of the Transaction Agreements.

 

8.12

Public Notices/Press Releases

The Purchaser and the Company shall each publicly announce the transactions
contemplated hereby promptly following the execution of this Agreement by the
Purchaser and the Company, and the context, text and timing of each Party’s
announcement shall be approved by the other Party in advance, acting reasonably.
The Purchaser and the Company agree to co-operate in the preparation of
presentations, if any, to the Purchaser’s shareholders or the Company’s
shareholders regarding the transactions contemplated by this Agreement. No Party
shall (a) issue any press release or otherwise make public announcements with
respect to this Agreement without the consent of the other Party (which consent
shall not be unreasonably withheld or delayed); or (b) make any regulatory
filing with any Governmental Authority with respect thereto without prior

 

-25-



--------------------------------------------------------------------------------

consultation with the other Party; provided, however, that, the foregoing clause
(b) shall be subject to each Party’s overriding obligation to make any
disclosure or regulatory filing required under applicable Laws and the Party
making such requisite disclosure or regulatory filing shall use all commercially
reasonable efforts to give prior oral and written notice to the other Party and
reasonable opportunity to review and comment on the requisite disclosure or
regulatory filing before it is made; provided, further, that, except as required
by Applicable Law, in no circumstance shall any such disclosure by, or
regulatory filing of, the Company or any of its Affiliates include the name of
any member of the Purchaser Group without the Purchaser’s prior written consent,
in its sole discretion.

 

8.13

Public Disclosure

During the period from the date hereof to the Closing, the Company shall provide
prior notice to the Purchaser of any public disclosure that it proposes to make
which includes the name of any member of the Purchaser Group, together with a
draft copy of such disclosure; provided that, except as contemplated by
Section 8.12 or as required by Applicable Law, in no circumstance shall any
public disclosure of the Company or any of its Affiliates include the name of
any member of the Purchaser Group without the Purchaser’s prior written consent,
in its sole discretion. The foregoing requirements shall not apply in respect of
any public disclosure naming a member of the Purchaser Group using language
previously approved by the Purchaser in writing within the same fiscal year.

 

8.14

Counterparts

This Agreement may be executed in one or more counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or electronic transmission shall
be as effective as delivery of a manually executed counterpart of this
Agreement.

[Signature page follows]

 

-26-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above.

 

GREENSTAR CANADA INVESTMENT LIMITED PARTNERSHIP, by its general partner
GREENSTAR CANADA INVESTMENT CORPORATION By:  

/s/ Garth Hankinson

  Name: Garth Hankinson   Title: Vice President CANOPY GROWTH CORPORATION By:  

/s/ Bruce Linton

  Name: Bruce Linton   Title: Chief Executive Officer

 

Subscription Agreement



--------------------------------------------------------------------------------

SCHEDULE A

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser represents and warrants to and in favour of the Company and
acknowledges that the Company is relying on such representations and warranties
in connection with this Agreement and the transactions contemplated therein:

 

  (a)

this Agreement has been duly authorized, executed and delivered by the Purchaser
GP, for and on behalf of the Purchaser, and constitutes a legal, valid and
binding obligation of the Purchaser enforceable against the Purchaser in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar Laws affecting creditors’
rights generally, and will not violate or conflict with the constating documents
of the Purchaser or the terms of any restriction, agreement or undertaking to
which the Purchaser is subject;

 

  (b)

the Purchaser is a valid and subsisting limited partnership existing under the
Laws of the Province of British Columbia, has the necessary power and authority
to execute and deliver the Transaction Agreements to which it is a party and to
observe and perform its covenants and obligations hereunder and thereunder and
has taken all necessary action in respect thereof;

 

  (c)

the Purchaser GP has been duly incorporated and is validly existing as a
corporation under the Laws of the Province of British Columbia, and no steps or
proceedings have been taken by any Person, voluntary or otherwise, requiring or
authorizing the dissolution or winding up of the Purchaser GP, and the Purchaser
GP has the necessary corporate power and authority to execute and deliver the
Transaction Agreements to which it is a party, for and on behalf of the
Purchaser, as general partner of the Purchaser;

 

  (d)

the Purchaser is purchasing as principal, or is deemed to be purchasing as
principal in accordance with applicable Securities Laws, for its own account and
not as agent for the benefit of another Person;

 

  (e)

the Purchaser was not created or used solely to purchase or hold securities in
reliance on the exemption from the prospectus requirement in section 2.10 of NI
45-106;

 

  (f)

the Purchaser is acquiring the Securities without a view to immediate resale or
distribution of any part thereof and will not resell or otherwise transfer or
dispose of the Securities or any part thereof except in accordance with the
provisions of applicable Securities Laws;

 

  (g)

the Purchaser authorizes the indirect collection of information pertaining to
such Purchaser, through the Company’s filing of Form 45-106F1 under NI 45-106,
if applicable, by the Ontario Securities Commission (the “OSC”) and the British
Columbia Securities Commission (the “BCSC”) and acknowledges and agrees that the
Purchaser has been notified by the Company (i) of the delivery to the OSC and
the BCSC of such information including, without limitation, the full name,

 

Schedule A-1



--------------------------------------------------------------------------------

  residential address and telephone number of the Purchaser, the number and type
of securities purchased and the total purchase price paid, (ii) that this
information is being collected indirectly by the OSC and the BCSC under the
authority granted to them in securities legislation, (iii) that this information
is being collected for the purposes of the administration and enforcement of the
securities legislation of Ontario and British Columbia, and (iv) that the title,
business address and business telephone number of the public official in Ontario
who can answer questions about the OSC’s indirect collection of the information
is the Administrative Assistant to the Director of Corporate Finance, the
Ontario Securities Commission, Suite 1903, Box 5520, Queen Street West, Toronto,
Ontario M5H 3S8, Telephone: (416) 593-8086, Facsimile: (416) 593-8252;

 

  (h)

the Purchaser acknowledges and agrees that the sale and delivery of the
Securities to the Purchaser is conditional upon such sale being exempt from the
requirements under applicable Securities Laws requiring registration and the
filing of a prospectus or similar document or delivery of an offering memorandum
or similar document in connection with the distribution of the Securities;

 

  (i)

the Purchaser has not been provided with, has not requested, and does not need
to receive an offering memorandum as defined in applicable Securities Laws; and

 

  (j)

the Purchaser has such knowledge and experience in financial and business
affairs as to be capable of evaluating the merits and risks of the investment in
the Securities and is able to bear the economic risk of loss of such investment.

The Purchaser acknowledges that the certificates representing the Securities and
any Underlying Shares issued during the period from the Closing Date until the
date that is four months and one day after the Closing Date will bear a legend
substantially in the following form (and with the necessary information
inserted) as well as any such other legends as may be required by Applicable
Law:

“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [THE DATE WHICH IS FOUR MONTHS AND A DAY AFTER THE
DATE OF ISSUANCE WILL BE INSERTED].

and in the case of the Common Shares forming part of the Purchased Shares and
any such Underlying Shares issued during the period from the Closing Date until
the date that is four months and one day after the Closing Date will also bear a
legend substantially in the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE LISTED ON THE TORONTO STOCK
EXCHANGE (THE “TSX”); HOWEVER, THE SAID SECURITIES CANNOT BE TRADED THROUGH THE
FACILITIES OF THE TSX SINCE THEY ARE NOT FREELY TRANSFERABLE, AND CONSEQUENTLY
ANY CERTIFICATE REPRESENTING SUCH SECURITIES IS NOT “GOOD DELIVERY” IN
SETTLEMENT OF TRANSACTIONS ON THE TSX.”

 

Schedule A-2



--------------------------------------------------------------------------------

SCHEDULE B

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to and in favour of the Purchaser and
acknowledges that the Purchaser is relying on such representations and
warranties in connection with this Agreement and the transactions contemplated
therein:

 

  (a)

this Agreement has been duly authorized, executed and delivered by the Company
and constitutes a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or similar Laws
affecting creditors’ rights generally, and will not violate or conflict with the
constating documents of the Company or the terms of any restriction, agreement
or undertaking to which the Company is subject;

 

  (b)

the Company and each of the Subsidiaries has been duly incorporated or otherwise
organized and is validly existing as a corporation under the Laws of the
jurisdiction in which it was incorporated, or otherwise organized, as the case
may be, and no steps or proceedings have been taken by any Person, voluntary or
otherwise, requiring or authorizing the dissolution or winding up of the Company
or any of the Subsidiaries, and the Company has the necessary corporate power
and authority to execute and deliver the Transaction Agreements and to observe
and perform its covenants and obligations hereunder and thereunder and has taken
all necessary action in respect thereof;

 

  (c)

the Company and each of the Subsidiaries is duly qualified to carry on its
business in each jurisdiction in which the conduct of its business or the
ownership, leasing or operation of its property and assets requires such
qualification (except for such jurisdictions where the failure to be so
qualified would not result in a Material Adverse Effect) and has all requisite
corporate power and authority to conduct its business and to own, lease and
operate its properties and assets and to execute, deliver and perform its
obligations under the Transaction Agreements;

 

  (d)

except as disclosed in the Disclosure Letter, neither the Company nor any of the
Subsidiaries is: (i) in violation of its articles or by-laws; or (ii) in default
of the performance or observance of any obligation, agreement, covenant or
condition contained in any Contract, indenture, trust deed, joint venture,
mortgage, loan agreement, note, lease or other agreement or instrument to which
it is a party or by which it or its Assets and Properties may be bound, except
in the case of clause (ii), for any such violations or defaults that would not
result in a Material Adverse Effect, and except as disclosed in the Disclosure
Letter, all such Contracts are in good standing according to their terms and
under the Applicable Laws governing such Contracts, constitute valid and binding
obligations of the Company and the Subsidiaries, and, to the knowledge of the
Company and the Subsidiaries, as applicable, of each of the other parties
thereto, are in full force and effect and are enforceable in accordance with
their terms against the Company and the Subsidiaries, as applicable, subject to
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar Laws affecting creditors’ rights

 

Schedule B-1



--------------------------------------------------------------------------------

  generally, and no event has occurred which with notice or lapse of time or
both would constitute such a default by the Company or the Subsidiaries, as
applicable, or to the knowledge of the Company, any other party, except for any
such defaults that would not result in a Material Adverse Effect. The Company
has no knowledge of the invalidity of or grounds for rescission, avoidance or
repudiation of any Material Contract and except as disclosed in the Disclosure
Letter, neither the Company nor any of the Subsidiaries has received notice of
any intention to terminate any Material Contract or repudiate or disclaim any
such transaction. Except as disclosed in the Disclosure Letter, the Company and
the Subsidiaries do not have any agreements of any nature whatsoever to acquire,
merge or enter into any business combination or joint venture agreement with any
entity, or to acquire any other business or operations;

 

  (e)

except as disclosed in the Disclosure Letter, the Company has no direct or
indirect subsidiaries other than the Subsidiaries, nor any investment in any
Person which (i) accounted for more than ten percent (10%) of the assets or
revenues of the Company as at or for the three month period ended June 30, 2017,
as applicable, or (ii) would otherwise be material to the business, affairs or
operations of the Company. Except as disclosed in the Disclosure Letter, the
Company owns all of the voting securities of the Subsidiaries, except in the
case of [confidential names of entities and share holdings redacted];

 

  (f)

(i) each of the Company and the Subsidiaries owns or has the right to use all
Assets and Properties currently owned or used in their respective business,
affairs and operations free and clear of all Encumbrances other than Permitted
Encumbrances, including: (A) all Material Contracts, and (B) all Assets and
Properties necessary to enable the Company to carry on its business, affairs and
operations as now conducted and as presently proposed to be conducted, including
the Smiths Falls Premises, the Niagara Premises, the Mettrum Premises, the Tweed
Grasslands Premises and the Bedrocan Premises;

 

  (g)

other than the Permitted Encumbrances, no third party has any ownership right,
title, interest in, claim in, Encumbrance against or any other right to the
Assets and Properties purported to be owned by the Company;

 

  (h)

except as disclosed in the Disclosure Letter, all Material Contracts are in good
standing in all material respects and in full force and effect, including the
Bedrocan Leases, the Bedrocan Facility, the Niagara Mortgage, the Agripharm
Leases, the Mettrum Loan Agreement, the Mettrum Mortgage and the Tweed
Grasslands Lease;

 

  (i)

except as disclosed in the Disclosure Letter, none of the Company, any of the
Subsidiaries nor, to the knowledge of the Company, any other party thereto is in
material default or breach of any Contract and there exists no condition, event
or act which, with the giving of notice or lapse of time or both would
constitute a material default or breach under any Contract which would give rise
to a right of termination on the part of any other party to a Contract;

 

Schedule B-2



--------------------------------------------------------------------------------

  (j)

except as disclosed in the Disclosure Letter, (i) each of the Company and the
Subsidiaries is duly qualified and possesses all such permits, certificates,
licences (including the Licences), approvals, consents and other authorizations
(collectively, the “Governmental Licences”) issued by the appropriate
Governmental Authority necessary to conduct the business, affairs and operations
as now operated by the Company and the Subsidiaries and proposed to be conducted
by the Company and the Subsidiaries; (ii) each of the Company and the
Subsidiaries is in compliance with the terms and conditions of all such
Governmental Licences and have made all necessary notifications, certifications
and filings with all Governmental Authorities in connection with the
Governmental Licences; (iii) all of the Governmental Licences are valid and in
full force and effect; and (iv) the Company has not received any notice relating
to the suspension, revocation or modification of any such Governmental Licences
or any notice that any Governmental Licence will not be renewed;

 

  (k)

except as disclosed in the Disclosure Letter, the Company and each of the
Subsidiaries and all current and former directors, officers and employees of
each in the course of their respective duties: (i) is and at all times has been
(A) in full compliance with all Applicable Laws (other than Applicable Laws of
the United States), in all material respects, including the CDSA, the Cannabis
Act, if in force at the applicable time, any and all Laws prescribed by and in
respect of the ACMPR and all other Laws (other than Laws applicable to the
United States) relating to Cannabis which are applicable to the Company’s and
the Subsidiaries’ business, affairs and operations, and, in the case of the
Company, with the by-laws, rules and regulations of the TSX, and (B) in full
compliance with all Applicable Laws of the United States in all respects,
including the Controlled Substances Act and all other Laws relating to Cannabis
which are applicable to the Company’s and the Subsidiaries’ business, affairs
and operations in the United States; (ii) has not received any correspondence or
notice from Health Canada or any other Governmental Authority alleging or
asserting (A) any material noncompliance with Applicable Laws (other than
Applicable Laws of the United States), including the CDSA, the Cannabis Act, if
in force at the applicable time, any and all Laws prescribed by and in respect
of the ACMPR and all other Laws (other than Laws applicable to the United
States) relating to Cannabis which are applicable to the Company’s and the
Subsidiaries’ business, affairs and operations, or any licences (including the
Licences), certificates, approvals, clearances, authorizations, permits and
supplements or amendments thereto required by any such Applicable Laws
(collectively, the “Non-US Authorizations”), or (B) any noncompliance with
Applicable Laws of the United States, including the Controlled Substances Act
and all other Laws relating to Cannabis which are applicable to the Company’s
and the Subsidiaries’ business, affairs and operations in the United States, or
any licences (including the Licences), certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto required by any
such Applicable Laws (collectively, the “US Authorizations” and together with
the Non-US Authorizations, the “Authorizations”); (iii) possesses all
Authorizations required for the conduct of the business, affairs and operations
of the Company and its Subsidiaries, and such Authorizations are valid and in
full force and effect and the

 

Schedule B-3



--------------------------------------------------------------------------------

  Company, the Subsidiaries and all directors, officers and employees of each
are not in violation of any term of any such Authorization; (iv) has not
received notice of any pending or threatened Claim, suit, proceeding, charge,
hearing, enforcement, audit, investigation, arbitration or other action from any
Governmental Authority or third party alleging that any operation or activity of
the Company, the Subsidiaries or any of their directors, officers and/or
employees is in violation of any Applicable Laws or Authorizations and has no
knowledge or reason to believe that any such Governmental Authority or third
party is considering or would have reasonable grounds to consider any such
Claim, suit, proceeding, charge, hearing, enforcement, audit, investigation,
arbitration or other action; (v) has not received notice that any Governmental
Authority has taken, is taking, or intends to take action to limit, suspend,
modify or revoke or to not renew any Authorizations, including the Licences, and
has no knowledge or reason to believe that any such Governmental Authority is
considering taking or would have reasonable grounds to take such action; and
(vi) has, or has had on its behalf, filed, declared, obtained, maintained or
submitted all reports, documents, forms, notices, applications, records, Claims,
submissions and supplements or amendments as required by any Applicable Laws or
Authorizations and to keep the Licences in good standing and that all such
reports, documents, forms, notices, applications, records, Claims, submissions
and supplements or amendments were complete and correct in all material respects
on the date filed (or were corrected or supplemented by a subsequent
submission);

 

  (l)

except as disclosed in the Disclosure Letter, all marijuana and Cannabis
products sold by the Company or its Subsidiaries or in inventory at the Company
or its Subsidiaries: (i) meets the applicable specifications for the product;
(ii) is fit for the purpose for which it is intended by the Company or its
Subsidiaries, and of merchantable quality; (iii) has been cultivated, processed,
packaged, labelled, imported, tested, stored, transported and delivered in
accordance with the Licences and all Applicable Laws; (iv) is not adulterated,
tainted or contaminated and does not contain any substance not permitted by
Applicable Laws; and (v) has been cultivated, processed, packaged, labelled,
imported, tested, stored and transported in facilities authorized by the
applicable Licence in accordance with the terms of such Licence, except in the
case of (i), (ii), (iii) and (v) where a failure would not result in a Material
Adverse Effect. All of the marketing and promotion activities of the Company or
its Subsidiaries relating to its marijuana and Cannabis products complies with
all Applicable Laws in all material respects;

 

  (m)

to the knowledge of the Company, no entity in which the Company has a direct or
indirect ownership interest (excluding any Subsidiaries) has created, developed
or acquired any Beverage Products;

 

  (n)

(i) the Company and the Subsidiaries have only carried on business, affairs or
operations or maintained any activities in Canada or other jurisdictions,
including the United States, to the extent such business, affairs or operations
or activities are legal in such jurisdictions; and (ii) other than the Permitted
Activities set forth in Exhibit D, none of the Company or any of the
Subsidiaries has carried on any business, affairs or operations or maintained
any activities in the United States, and, other than the Permitted Activities
set forth in Exhibit D, none of the Company or any of the Subsidiaries has any
current plans to enter into, conduct or carry on any business, affairs or
operations or maintain any activities in the United States;

 

Schedule B-4



--------------------------------------------------------------------------------

  (o)

the Company and each of the Subsidiaries has implemented, maintains, regularly
audits and complies in all material respects with internal compliance programs
designed to detect and prevent violations of any Applicable Laws related to the
Cannabis industry, periodically reviews and updates such internal compliance
programs to account for any changes in Laws applicable to the Company’s and the
Subsidiaries’ business, affairs and operations, as needed, employs or engages
internal personnel and third party consultants to perform routine audits to test
the effectiveness of the Company’s internal compliance programs and processes
and controls related thereto. All directors, officers, internal personnel and
third party consultants of the Company or any Subsidiary have, where reasonably
applicable to the position and services rendered by such Persons, sufficient
knowledge of Laws relating to Cannabis which are applicable to the Company’s and
the Subsidiaries’ business, affairs and operations (including to the extent
applicable, the Controlled Substances Act, the Cannabis Act, if in force at the
applicable time, any and all Laws prescribed by and in respect of the ACMPR and
all other Laws applicable to the Company’s and the Subsidiaries’ business,
affairs and operations and the Cannabis industry) and all such Persons have all
qualifications, including security clearances, training, experience and
technical knowledge required by Applicable Laws. The Company has provided to the
Purchaser the full names and specific qualifications of each internal personnel
and third party consultant responsible for the Company’s internal compliance
programs and processes and controls related thereto. The Company has provided
sufficient training to employees responsible for the Company’s or the
Subsidiaries’ internal compliance programs, including ensuring that, where
reasonably applicable to the position and services rendered by such Persons,
they are adequately informed (i) to the extent applicable, of the CDSA, the
Controlled Substances Act, the Cannabis Act, if in force at the applicable time,
any and all Laws prescribed by and in respect of the ACMPR and all other Laws
applicable to the Company’s and the Subsidiaries business, operations and
affairs and the Cannabis industry, and any changes thereto; and (ii) of the
Company’s and the Subsidiaries’ internal compliance programs and controls
related thereto. Each of the current and former employees and third party
consultants of the Company and the Subsidiaries has agreed, in writing, to abide
by each of the internal compliance policies applicable to such current or former
employees or third party consultants;

 

  (p)

(i) the authorized share capital of the Company consists of an unlimited number
of Common Shares, of which, before giving effect to the transactions
contemplated by this Agreement, the only securities of the Company that are
issued and outstanding are 171,798,863 Common Shares, and all such Common Shares
have been duly authorized and validly issued as fully-paid and non-assessable
Common Shares and no Common Shares have been issued in violation of any
pre-emptive rights or similar rights to subscribe for or purchase securities of
the Company; (ii) there are currently options to purchase 14,760,277 Common
Shares granted by the

 

Schedule B-5



--------------------------------------------------------------------------------

  Company to directors, officers, employees and consultants of the Company
pursuant to the Company’s omnibus incentive plan; and (iii) there are currently
warrants exercisable into 71,883 Common Shares issued by the Company to certain
warrantholders and, other than as set forth above in this paragraph (p), as
contemplated by this Agreement or as disclosed in the Disclosure Letter, no
Person, firm or corporation has any agreement or option, right or privilege
(whether pre-emptive, contractual or otherwise) capable of becoming an agreement
(including convertible or exchangeable securities and warrants) for the purchase
or acquisition from the Company or the Subsidiaries of any interest in any
Common Shares or other securities of the Company or the Subsidiaries whether
issued or unissued. All outstanding securities of the Company have been issued
in compliance with all Applicable Laws, including Securities Laws and the
applicable rules and requirements of the TSX;

 

  (q)

the Company is a reporting issuer in each of the Qualifying Provinces, is not in
default under the applicable Securities Laws of those Qualifying Provinces, is
not on the list of defaulting issuers maintained by the applicable Canadian
Securities Regulators, and has not taken any action to cease to be a reporting
issuer in any of those Qualifying Provinces or received notification from any
Canadian Securities Regulator seeking to revoke the reporting issuer status of
the Company. The Company is not in default of any requirement of Securities Laws
or the applicable rules and requirements of the TSX, and is not included on a
list of defaulting reporting issuers maintained by the applicable Canadian
Securities Regulators;

 

  (r)

except as disclosed in the Disclosure Letter, the Company is in compliance with
its timely and continuous disclosure obligations under Securities Laws in the
Qualifying Provinces and the policies, rules and regulations of the TSX, and,
without limiting the generality of the foregoing, there is no material fact, and
there has not occurred any material change (actual, anticipated, contemplated,
threatened, financial or otherwise), relating to the assets, liabilities
(contingent or otherwise), business, affairs, operations, prospects, capital or
control of the Company and the Subsidiaries, taken as a whole, which has not
been publicly disclosed on a non-confidential basis in accordance with the
requirements of Securities Laws of the Qualifying Provinces and the policies,
rules and regulations of the TSX, and, except as may have been corrected by
subsequent disclosure, all the statements set forth in all documents publicly
filed by or on behalf of the Company were true, correct, and complete in all
material respects and did not contain any misrepresentation as of the date of
such statements and the Company has not filed any confidential material change
reports which remain confidential;

 

  (s)

no document publicly filed as part of the Disclosure Record contains an untrue
statement of a material fact as of the date of filing of such document nor do
they omit to state a material fact which, at the date thereof, was required to
have been stated or was necessary to prevent a statement that was made from
being false or misleading in the circumstances in which it was made, each
document filed as part of the Disclosure Record complied in all material
respects with applicable Securities Laws at the time they were filed and the
Company has filed on a timely basis with the applicable Canadian Securities
Regulators all material documents required to be filed by the Company;

 

Schedule B-6



--------------------------------------------------------------------------------

  (t)

the Purchased Shares and the Underlying Shares to be issued as described in this
Agreement have been, or prior to the Closing Date will be, duly authorized,
created and reserved for issuance and, when issued, delivered and paid for in
full, will be validly issued and fully paid shares in the capital of the
Company;

 

  (u)

Computershare Trust Company of Canada Inc., at its principal office in Toronto,
Ontario, has been duly appointed as the registrar and transfer agent of the
Company with respect to the Common Shares;

 

  (v)

the Company has complied in all respects with the requirements of all Applicable
Laws in relation to the issue of the Securities and Underlying Shares hereunder,
and, forthwith after the Closing Date, the Company shall file such forms and
documents as may be required under applicable Securities Laws, including a Form
45-106F1 as prescribed by NI 45-106, if applicable;

 

  (w)

the form and terms of the certificate for the Common Shares have been approved
and adopted by the board of directors of the Company, and such form and terms
comply with the provisions of the articles and by-laws of the Company and the
rules of the TSX;

 

  (x)

each of the execution and delivery of this Agreement and the other Transaction
Agreements, the performance by the Company of its obligations hereunder and
thereunder, the sale of the Securities hereunder by the Company and the
consummation of the transactions contemplated in this Agreement and the other
Transaction Agreements, (i) do not and will not conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under (whether after notice or lapse of time or both), (A) any Law
applicable to the Company or the Subsidiaries; (B) the articles, by-laws or
resolutions of the directors or shareholders of the Company or the Subsidiaries;
(C) any Contract to which the Company or any of the Subsidiaries is a party or
by which any of them is bound except where such conflict, breach, violation or
default would not result in a Material Adverse Effect; or (D) any judgment,
decree or Order binding the Company or the Subsidiaries or the property or
assets thereof; and (ii) do not affect the rights, duties and obligations of any
parties to a Contract, nor give a party the right to terminate the Contract, by
virtue of the application of terms, provisions or conditions in the Contract,
except where those rights, duties or obligations, or rights to terminate, are
affected in a manner that would not result in a Material Adverse Effect;

 

  (y)

the Financial Statements contain no material misrepresentations and have been
prepared in accordance with IFRS consistently applied throughout the periods
referred to therein and present fully, fairly and correctly, in all material
respects, the financial position (including the assets and liabilities, whether
absolute, contingent or otherwise) of the Company and the Subsidiaries (as
applicable) as at such dates and the results of operations of the Company and
the Subsidiaries (as

 

Schedule B-7



--------------------------------------------------------------------------------

  applicable) for the periods then ended and contain and reflect adequate
provisions or allowance for all reasonably anticipated liabilities, expenses and
losses of the Company and the Subsidiaries (as applicable) and there has been no
change in accounting policies or practices of the Company since March 31, 2017
except as disclosed in the Disclosure Record;

 

  (z)

the Company has no Indebtedness, except: (i) as set out in the Disclosure
Letter; (ii) as set out in the Financial Statements; or (iii) Indebtedness to
vendors, suppliers and service providers that is: (A) incurred in the ordinary
course of business since June 30, 2017; or (B) incurred in connection with the
transactions contemplated by this Agreement;

 

  (aa)

to the knowledge of the Company, the Company’s auditors are independent public
accountants as required under the Securities Laws of the Qualifying Provinces
and there has never been a reportable event (within the meaning of National
Instrument 51-102 – Continuous Disclosure Obligations) between the Company and
such auditors or, to the knowledge of the Company, any former auditors of the
Company or the Subsidiaries;

 

  (bb)

the responsibilities and composition of the Company’s audit committee comply
with National Instrument 52-110 – Audit Committees;

 

  (cc)

the Company maintains a system of internal accounting controls sufficient to
provide reasonable assurances that (i) transactions are executed in accordance
with management’s general or specific authorization; and (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with IFRS and to maintain accountability for assets;

 

  (dd)

except as disclosed in the Disclosure Letter, none of the directors, executive
officers or shareholders who beneficially own, directly or indirectly, or
exercise control or direction over, more than 10% of the outstanding Common
Shares or any known associate or Affiliate of any such Person, had or has any
material interest, direct or indirect, in any transaction or any proposed
transaction (including, without limitation, any loan made to or by any such
Person) with the Company which, as the case may be, materially affects, is
material to or will materially affect the Company on a consolidated basis;

 

  (ee)

all Taxes due and payable by the Company and the Subsidiaries have been paid,
except where the failure to pay Taxes would not have a Material Adverse Effect.
All Tax Returns required to be filed by the Company and the Subsidiaries have
been filed with all appropriate authorities and all such returns, declarations,
remittances and filings are complete and accurate and no material fact or facts
have been omitted therefrom which would make any of them misleading, except
where the failure to file such documents would not have a Material Adverse
Effect. To the knowledge of the Company and except as disclosed in the
Disclosure Letter, no examination of any Tax Return of the Company or any
Subsidiaries is currently in progress and there are no issues or disputes
outstanding with any Governmental Authority respecting any Taxes that have been
paid, or may be payable, by the Company or any Subsidiaries, except where such
examinations, issues or disputes would not have a Material Adverse Effect;

 

Schedule B-8



--------------------------------------------------------------------------------

  (ff)

the Company and, as applicable, each of the Subsidiaries, have established on
their books and records reserves that are adequate for the payment of all Taxes
not yet due and payable and there are no Encumbrances for Taxes on the assets of
the Company or any of the Subsidiaries other than for Taxes not yet due and
payable, and, to the knowledge of the Company, there are no audits pending of
the Tax Returns of the Company or any of the Subsidiaries (whether federal,
state, provincial, local or foreign) and except as disclosed in the Disclosure
Letter, there are no Claims which have been or may be asserted relating to any
such Tax Returns;

 

  (gg)

since March 31, 2017: (i) there has been no Material Adverse Effect, other than
as disclosed in the Disclosure Letter, and (ii) no material transactions have
been entered into by the Company or the Subsidiaries other than in the ordinary
course of business, except as disclosed in the Disclosure Letter;

 

  (hh)

except as disclosed in the Disclosure Letter, neither the Company nor any
Subsidiary is currently party to any agreement in respect of: (i) the purchase
of any material property or assets or any interest therein or the sale, transfer
or other disposition of any material property or assets or any interest therein
currently owned, directly or indirectly, by the Company or the Subsidiaries
whether by asset sale, transfer of shares or otherwise; or (ii) the change of
control of the Company or the Subsidiaries (whether by sale or transfer of
shares or sale of all or substantially all of the property and assets of the
Company or the Subsidiaries or otherwise);

 

  (ii)

no material labour dispute with current and former employees of the Company or
any of the Subsidiaries exists, or, to the knowledge of the Company, is imminent
and the Company is not aware of any existing, threatened or imminent labour
disturbance by the employees of any of the principal suppliers, manufacturers or
contractors of the Company that would have a Material Adverse Effect;

 

  (jj)

no union has been accredited or otherwise designated to represent any employees
of the Company or any of the Subsidiaries and, to the Company’s knowledge, no
accreditation request or other representation question is pending with respect
to the employees of the Company or the Subsidiaries and no collective agreement
or collective bargaining agreement or modification thereof has expired or is in
effect in any of the facilities of the Company or the Subsidiaries and none is
currently being negotiated by the Company or any of the Subsidiaries;

 

  (kk)

the Disclosure Record discloses, to the extent required by applicable Securities
Laws of the Qualifying Provinces to be disclosed in the Disclosure Record, each
material plan for retirement, bonus, stock purchase, profit sharing, stock
option, deferred compensation, severance or termination pay, insurance, medical,
hospital, dental, vision care, drug, sick leave, disability, salary
continuation, legal benefits, unemployment benefits, vacation, incentive or
otherwise contributed to, or required to be contributed to, by the Company or
the Subsidiaries for the benefit of any

 

Schedule B-9



--------------------------------------------------------------------------------

  current or former director, officer, employee or consultant of the Company or
any Subsidiary, as applicable (the “Employee Plans”), each of which has been
maintained in all material respects with its terms and with the requirements
prescribed by any and all statutes, Orders, rules and regulations that are
applicable to such Employee Plans;

 

  (ll)

all material accruals for unpaid vacation pay, premiums for unemployment
insurance, health premiums, pension plan premiums, accrued wages, salaries and
commissions and employee benefit plan payments of the Company and the
Subsidiaries have been recorded in accordance with IFRS and are reflected on the
books and records of the Company;

 

  (mm)

there is no agreement, plan or practice relating to the payment of any
management, consulting, service or other fee or any bonus, pensions, share of
profits or retirement allowance, insurance, health or other employee benefit
other than in the ordinary course of business;

 

  (nn)

except as disclosed in the Disclosure Letter, none of the directors, officers or
employees of the Company or the Subsidiaries or any associate or Affiliate of
any of the foregoing has any material interest, direct or indirect, in any
material transaction or any proposed material transaction with the Company or
the Subsidiaries that materially affects, is material to or will materially
affect the Company;

 

  (oo)

except as disclosed in the Financial Statements and as disclosed in the
Disclosure Letter, neither the Company nor any of the Subsidiaries is party to
any debt instrument or any agreement, contract or commitment to create, assume
or issue any Indebtedness or debt instrument;

 

  (pp)

there are no legal or governmental actions, suits, judgments, investigations,
charges or proceedings pending to which the Company, any of the Subsidiaries or,
to the knowledge of the Company, any of the directors, officers or employees of
the Company or the Subsidiaries are a party or to which the Company’s or the
Subsidiaries’ Assets and Properties are subject which if finally determined
adversely to the Company or any of the Subsidiaries would be expected to result
in a Material Adverse Effect or which questions or may question the validity of
this Agreement and, to the knowledge of the Company, no such proceedings have
been threatened against or are pending with respect to the Company, the
Subsidiaries and/or any of their directors, officers or employees, or with
respect to the Assets and Properties of the Company and the Subsidiaries, taken
as a whole, and the Company and the Subsidiaries are not subject to any
judgment, Order, writ, injunction, decree or award of any Governmental
Authority, which, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect;

 

Schedule B-10



--------------------------------------------------------------------------------

  (qq)

the aggregate of all pending legal or governmental proceedings to which the
Company or the Subsidiaries is a party or to which any of their respective
Assets and Properties is the subject which are not specifically described in the
Disclosure Letter could not reasonably be expected to result in a Material
Adverse Effect;

 

  (rr)

all of the Material Contracts and agreements of the Company not made in the
ordinary course of business have been provided to the Purchaser and, if required
under the Securities Laws of the Qualifying Provinces, have or will be filed
with the applicable Canadian Securities Regulators. Neither the Company nor any
of the Subsidiaries has received any notification from any party that it intends
to terminate any such Material Contract;

 

  (ss)

the minute books and records of the Company and the Subsidiaries made available
to counsel for the Purchaser in connection with its due diligence investigation
of the Company for the periods from the respective dates of incorporation or
formation of the Company and the Subsidiaries to the date hereof are all of the
minute books and records of the Company and the Subsidiaries and contain copies
of all proceedings of the shareholders, the boards of directors and all
committees of the boards of directors of the Company and the Subsidiaries to the
date hereof and there have not been any other formal meetings, resolutions or
proceedings of the shareholders, boards of directors or any committees of the
boards of directors of the Company or the Subsidiaries to the date hereof not
reflected in such minute books and other records other than those which have
been disclosed in writing to the Purchaser or at or in respect of which no
material corporate matter or business was discussed, approved or transacted;

 

  (tt)

no Order, ruling or determination having the effect of suspending the sale or
ceasing the trading in any securities of the Company has been issued by any
Governmental Authority and is continuing in effect and no proceedings for that
purpose have been instituted or, to the knowledge of the Company, are pending,
contemplated or threatened by any Governmental Authority;

 

  (uu)

with respect to each premise of the Company that is material to the Company (the
“Premises”) and which the Company or any of the Subsidiaries occupies, whether
as owner or as tenant, including the Smiths Falls Premises, the Niagara
Premises, the Bedrocan Premises, the Mettrum Premises and the Tweed Grasslands
Premises, the Company or such Subsidiary occupies the Premises and has the
exclusive right to occupy and use the Premises and each of the leases or real
title pursuant to which the Company or such Subsidiary occupies or owns, as
applicable, the Premises is in good standing and in full force and effect under
a valid, subsisting and enforceable lease or real title, as the case may be,
with such exceptions as are not material and do not interfere with the use or
proposed use of such property and buildings by the Company or such Subsidiary;

 

  (vv)

except as disclosed in the Disclosure Letter, (i) each of the Company and the
Subsidiaries, their respective Assets and Properties and the business, affairs
and operations of each of the Company and the Subsidiaries, have been and are in
compliance in all material respects with all Environmental Laws; (ii) neither
the Company nor the Subsidiaries are in violation of any regulation relating to
the release or threatened release of chemicals, pollutants, contaminants,
wastes, toxic

 

Schedule B-11



--------------------------------------------------------------------------------

  substances, hazardous substances, petroleum or petroleum products
(collectively, “Hazardous Materials”); (iii) each of the Company and the
Subsidiaries has complied in all material respects with all reporting and
monitoring requirements under all Environmental Laws; (iv) neither the Company
nor the Subsidiaries has ever received any notice of any non-compliance in
respect of any Environmental Laws; (v) there are no events or circumstances that
might reasonably be expected to form the basis of an order for clean up or
remediation, or an action, suit or proceeding by any private party or
governmental body or agency, against or affecting the Company relating to
Hazardous Materials or any Environmental Laws; and (vi) there are no
Environmental Permits necessary to conduct the business, affairs and operations
of each of the Company and the Subsidiaries;

 

  (ww)

except as disclosed in the Disclosure Letter:

 

  (i)

the Company owns or has the right to use, without any Encumbrances other than
Permitted Encumbrances, all of the Company Intellectual Property as of the date
hereof;

 

  (ii)

all registrations, if any, and filings that the Company has considered necessary
to preserve the rights of the Company in Company Intellectual Property have been
made and are in good standing;

 

  (iii)

the Company has no pending action or proceeding, nor any threatened action or
proceeding, against any Person with respect to such Person’s use of Company
Intellectual Property;

 

  (iv)

there are no circumstances which cast doubt on the validity or enforceability of
Company Intellectual Property;

 

  (v)

neither the conduct of the business, affairs or operations of the Company and
the Subsidiaries nor the use of Company Intellectual Property, to the knowledge
of the Company, infringes upon, violates or misappropriates the Intellectual
Property or any other rights of any other Person;

 

  (vi)

the Company has no pending action or proceeding, nor, to the knowledge of the
Company, is there any threatened action or proceeding against it with respect to
the Company’s use of or the validity, enforceability or ownership of Company
Intellectual Property;

 

  (vii)

there are no outstanding judgments, orders, decrees, stipulations or Applicable
Laws that restrict the use of Company Intellectual Property; and

 

  (viii)

all individuals who have been involved in the creation or development of Company
Intellectual Property owned by the Company have assigned or licenced all of
their right, title and interest in and to that Intellectual Property to the
Company and waived any authors or moral rights that they may have in any such
Intellectual Property consisting of works that are subject to copyright;

 

Schedule B-12



--------------------------------------------------------------------------------

  (xx)

(i) the Company and the Subsidiaries are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which they are engaged, and such
coverage is in full force and effect; (ii) none of the Company or the
Subsidiaries have breached the terms of any policies in respect thereof in any
material respect; and (iii) the Company has no reason to believe that it will
not be able to renew the existing insurance coverage of the Company and the
Subsidiaries as and when such coverage expires or to obtain similar coverage
from similar insurers as may be necessary to continue its business without a
significant increase in cost;

 

  (yy)

the Company has provided to the Purchaser a true and correct copy of its
operating strategic plan as of the date of this Agreement;

 

  (zz)

all information which has been prepared by the Company relating to the Company
or the Subsidiaries and the business, property and liabilities thereof has been
either disclosed in the Disclosure Record or provided or made available to the
Purchaser by the Company, and all financial, marketing, sales and operational
information provided to the Purchaser by the Company is, as of the date of such
information, true and correct in all material respects, taken as a whole, and no
fact or facts have been omitted therefrom which would make such information
materially misleading;

 

  (aaa)

the Company has not withheld and will not withhold from the Purchaser prior to
the Closing Date, any material facts relating to the Company or any of the
Subsidiaries;

 

  (bbb)

the Company has not otherwise completed any “significant acquisition” or
“significant disposition”, nor are there any “probable acquisitions” (as such
terms are used in NI 44-101 and Form 44-101F1) that would require the filing of
a business acquisition report pursuant to the Securities Laws of the Qualifying
Provinces other than those that are part of the Disclosure Record;

 

  (ccc)

no consent, approval, authorization, Order, filing, registration or
qualification of or with any court, Governmental Authority or any other Person
is required for the execution, delivery and performance by the Company of the
Transaction Agreements or for the consummation of the transactions contemplated
by the Transaction Agreements, except (i) such as have been obtained, or
(ii) Regulatory Approval, which will be obtained by the Closing Date;

 

  (ddd)

there is no Person acting or purporting to act at the request of the Company or
any of the Subsidiaries which is entitled to any brokerage, agency or other
fiscal advisory or similar fee in connection with the transactions contemplated
herein; and

 

 

Schedule B-13



--------------------------------------------------------------------------------

  (eee)

the Company and the Subsidiaries have not committed an act of bankruptcy, are
not insolvent, have not proposed a compromise or arrangement to creditors
generally, have not had a petition or a receiving Order in bankruptcy filed
against any of them, have not made a voluntary assignment in bankruptcy, have
not taken any proceedings with respect to a compromise or arrangement, have not
taken any proceedings to be declared bankrupt or wound-up, have not taken any
proceedings to have a receiver appointed for any of property and have not had
any execution or distress become enforceable or become levied upon any of
property. The Company has, and will at the Closing Date have, sufficient working
capital to satisfy its obligations under this Agreement and has sufficient
capital to satisfy the “going concern” test under IFRS.

 

Schedule B-14



--------------------------------------------------------------------------------

EXHIBIT A

INVESTOR RIGHTS AGREEMENT

(see attached)

 

Exhibit A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF WARRANT CERTIFICATE

(see attached)

 

Exhibit B-1



--------------------------------------------------------------------------------

FORM OF COMMON SHARE PURCHASE WARRANT

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS

SECURITY MUST NOT TRADE THE SECURITY BEFORE ●, 2018.

WARRANTS TO PURCHASE COMMON SHARES OF

CANOPY GROWTH CORPORATION

 

Warrant Certificate Number:    Number of Warrants: 2017 – C-1    18,876,901   
Date:    ●, 2017

THIS CERTIFIES THAT, for value received, Greenstar Canada Investment Limited
Partnership (the “Holder”) is entitled, at any time prior to the Expiry Time, to
purchase, at the Exercise Price, one fully paid, validly issued and
non-assessable Common Share for each Warrant vested and exercisable under this
Warrant Certificate, by surrendering to the Company, at its principal office at
1 Hershey Drive, Smith Falls, Ontario, K7A 0A8, this Warrant Certificate,
together with a Subscription Form, duly completed and executed, and immediately
available funds by wire transfer of lawful money of Canada payable to or to the
order of the Company for an amount equal to the Exercise Price multiplied by the
number of Common Shares subscribed for, on and subject to the terms and
conditions set forth below.

Nothing contained herein shall confer any right upon the Holder to subscribe for
or purchase any Common Shares at any time after the Expiry Time, and from and
after the Expiry Time, this Warrant Certificate and all rights hereunder shall
be void and of no value.

 

1.

Defined Terms

Capitalized terms used in this Warrant Certificate, including the preamble,
shall have the following meanings:

“Adjustment Period” means the period commencing on the date hereof and ending at
the Expiry Time.

“Affiliate” means, with respect to any Person, any Person now or hereafter
existing, directly or indirectly, Controlled by, Controlling, or under common
Control with, such Person, whether on or after the date hereof.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Smiths Falls, Ontario are authorized or required by law to
close. Any event the scheduled occurrence of which would fall on a day that is
not a Business Day shall be deferred until the next succeeding Business Day.

“Capital Reorganization” has the meaning ascribed to such term in
Section 8(a)(iv).

“Common Share” means a common share in the capital of the Company or such other
shares or other securities into which such common share is converted, exchanged,
reclassified or otherwise changed, as the case may be, from time to time.



--------------------------------------------------------------------------------

“Company” means Canopy Growth Corporation, a corporation existing under the
federal laws of Canada, and its successors and assigns.

“Control” means:

 

  (a)

in relation to a corporation, the direct or indirect beneficial ownership at the
relevant time of shares of such corporation carrying more than 50% of the voting
rights ordinarily exercisable at meetings of shareholders of the Company where
such voting rights are sufficient to elect a majority of the directors of the
Company;

 

  (b)

in relation to a Person that is a partnership, limited liability company or
joint venture, the direct or indirect beneficial ownership at the relevant time
of more than 50% of the ownership interests of the partnership, limited
liability company or joint venture in circumstances where it can reasonably be
expected that the Person can direct the affairs of the partnership, limited
liability company or joint venture; and

 

  (c)

in relation to a trust, the direct or indirect beneficial ownership at the
relevant time of more than 50% of the property settled under the trust;

and the words “Controlled by”, “Controlling” and similar words have
corresponding meanings; the Person who directly or indirectly Controls a
Controlled Person or entity shall be deemed to Control a corporation,
partnership, limited liability company, joint venture or trust which is
Controlled by the Controlled Person or entity, and so on.

“Current Market Price” means, at the relevant time of reference, the price per
share equal to the volume-weighted average trading price of the Common Shares on
the TSX for the five Trading Days immediately preceding the relevant record
date.

“Exercise Price” means $12.9783.

“Expiry Time” means 5:00 p.m. (Toronto time) on May 1, 2020.

“First Tranche Vesting Date” means August 1, 2018.

“Person” means an individual, corporation, partnership, unincorporated
syndicate, unincorporated organization, trust, trustee, executor, administrator,
or other legal representative, or any group or combination thereof.

“Rights Offering” has the meaning ascribed to such term in Section 8(a)(ii).

“Rights Period” has the meaning ascribed to such term in Section 8(a)(ii).

“Second Tranche Vesting Date” means February 1, 2019.

“Special Distribution” has the meaning ascribed to such term in
Section 8(a)(iii).

“Subscription Form” means the form of subscription annexed hereto as Schedule
“A”.

“Trading Day” means a day on which the TSX is open for business.

“TSX” means the Toronto Stock Exchange.

 

-2-



--------------------------------------------------------------------------------

“Warrants” means the Common Share purchase warrants represented by this Warrant
Certificate.

 

2.

Vesting of Warrants

The Warrants represented by this Warrant Certificate shall vest and become
exercisable as follows:

 

  (a)

50% of the Warrants represented by this Warrant Certificate shall vest and
become exercisable by the Holder on the First Tranche Vesting Date and shall
remain exercisable by the Holder, in whole or in part at any time and from time
to time, prior to the Expiry Time; and

 

  (b)

50% of the Warrants represented by this Warrant Certificate shall vest and
become exercisable by the Holder on the Second Tranche Vesting Date and shall
remain exercisable by the Holder, in whole or in part at any time and from time
to time, prior to the Expiry Time,

in each case, provided that, at the time of exercise by the Holder, in whole or
in part, in accordance with the terms of this Warrant Certificate, the Holder
(together with the Holder’s Affiliates) is the registered and beneficial owner
of not less than 18,876,901 Common Shares (subject to adjustment in the event of
any share dividend, share split, share consolidation, recapitalization or other
similar transaction with respect to the Common Shares).

 

3.

Exercise of Warrants

 

  (a)

Subject to Section 2, the rights represented by this Warrant Certificate may be
exercised by the Holder, in whole or in part, by the surrender of this Warrant
Certificate, with the attached Subscription Form duly executed, at the principal
office of the Company at 1 Hershey Drive, Smiths Falls, Ontario K7A 0A8 (or such
other office of the Company as it may designate by notice in writing to the
Holder at the address of such Holder appearing on the books of the Company at
any time and from time to time during the period within which the rights
represented by this Warrant Certificate may be exercised) and upon payment to or
to the order of the Company of immediately available funds by wire transfer of
lawful money of Canada in an amount equal to the Exercise Price per Common Share
multiplied by the aggregate number of Common Shares to be issued on such
exercise of this Warrant. In the event that the Holder subscribes for and
purchases any such lesser number of Common Shares prior to the Expiry Time, the
Holder shall be entitled to receive a replacement Warrant Certificate, without
charge, representing the unexercised balance of the Warrants as soon as
practicable, and in any event within five Business Days, after the Warrants
represented by this Warrant Certificate shall have been so exercised.

 

  (b)

The Company agrees that the Common Shares so purchased shall be and be deemed to
be issued to the Holder as the registered owner of such Common Shares as of the
close of business on the date on which both this Warrant Certificate shall have
been surrendered and payment made for such Common Shares as aforesaid.
Certificates for the Common Shares so purchased shall be delivered to the Holder
as soon as practicable, and in any event within five Business Days, after the
Warrants represented by this Warrant Certificate shall have been so exercised.

 

-3-



--------------------------------------------------------------------------------

4.

Ability to Exercise

Subject to Section 2, the Warrants may be exercised in whole or in part at any
time and from time to time prior to the Expiry Time. After the Expiry Time, all
rights under any outstanding Warrants evidenced hereby, in respect of which the
rights of subscription and purchase herein provided for shall not have been
exercised, shall wholly cease and terminate and such Warrants shall be void and
of no value or effect.

 

5.

No Fractional Common Shares

No fractional Common Shares will be issuable upon any exercise of the Warrants
and the Holder will not be entitled to any cash payment or compensation in lieu
of a fractional Common Share.

 

6.

Not a Shareholder

The holding of the Warrants shall not constitute the Holder a shareholder of the
Company nor entitle the Holder to any right or interest in respect thereof,
except as expressly provided in this Warrant Certificate.

 

7.

Covenants and Representations of the Company

The Company covenants and agrees as follows:

 

  (a)

this Warrant Certificate is a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms;

 

  (b)

all Common Shares which may be issued upon the exercise of the rights
represented by the Warrants will, upon issuance, be validly issued, fully paid
and non-assessable, free from all taxes, liens and charges with respect to the
issue thereof, except with respect to any applicable withholding taxes; and

 

  (c)

during the period within which the rights represented by this Warrant
Certificate may be exercised, the Company will at all times have authorized and
reserved a sufficient number of its Common Shares to provide for the exercise of
the rights represented by this Warrant Certificate.

 

8.

Anti-Dilution Protection

 

  (a)

The Exercise Price and the number of Common Shares issuable to the Holder upon
the exercise of the Warrants shall be subject to adjustment from time to time in
the events and in the manner provided as follows:

 

  (i)

If at any time during the Adjustment Period the Company shall:

 

  (A)

fix a record date for the issue of, or issue, Common Shares to the holders of
all or substantially all of the outstanding Common Shares by way of a share
dividend;

 

  (B)

fix a record date for the distribution to, or make a distribution to, the
holders of all or substantially all of the outstanding Common Shares payable in
Common Shares or securities exchangeable for or convertible into Common Shares;

 

-4-



--------------------------------------------------------------------------------

  (C)

subdivide the outstanding Common Shares into a greater number of Common Shares;
or

 

  (D)

consolidate the outstanding Common Shares into a smaller number of Common
Shares,

(any of such events in subsections (A), (B), (C) and (D) above being called a
“Common Share Reorganization”), the Exercise Price shall be adjusted on the
earlier of the record date on which holders of Common Shares are determined for
the purposes of the Common Share Reorganization and the effective date of the
Common Share Reorganization to the amount determined by multiplying the Exercise
Price in effect immediately prior to such record date or effective date, as the
case may be, by a fraction:

 

  (A)

the numerator of which shall be the number of Common Shares outstanding on such
record date or effective date, as the case may be, before giving effect to such
Common Share Reorganization; and

 

  (B)

the denominator of which shall be the number of Common Shares which will be
outstanding immediately after giving effect to such Common Share Reorganization
(including, in the case of a distribution of securities exchangeable for or
convertible into Common Shares, the number of Common Shares that would have been
outstanding had such securities been exchanged for or converted into Common
Shares on such record date or effective date, as the case may be).

To the extent that any adjustment in the Exercise Price occurs pursuant to this
Section 8(a)(i) as a result of the fixing by the Company of a record date for
the distribution of securities exchangeable for or convertible into Common
Shares, the Exercise Price shall be readjusted immediately after the expiry of
any relevant exchange or conversion right to the Exercise Price which would then
be in effect based upon the number of Common Shares actually issued and
remaining issuable after such expiry and shall be further readjusted in such
manner upon the expiry of any further such right.

 

  (ii)

If at any time during the Adjustment Period the Company shall fix a record date
for the issue or distribution to the holders of all or substantially all of the
outstanding Common Shares of rights, options or warrants pursuant to which such
holders are entitled, during a period expiring not more than 45 days after the
record date for such issue (such period being the “Rights Period”), to subscribe
for or purchase Common Shares or securities exchangeable for or convertible into
Common Shares at a price per share to the holder (or in the case of securities
exchangeable for or convertible into Common Shares, at an exchange or conversion
price per share) at the date of issue of such securities of less than the
Current Market Price of the Common Shares on such record date (any of such
events being called a “Rights Offering”), the Exercise Price shall be adjusted
effective immediately after the record date for such Rights Offering to the
amount determined by multiplying the Exercise Price in effect on such record
date by a fraction:

 

  (A)

the numerator of which shall be the aggregate of:

 

-5-



--------------------------------------------------------------------------------

  (1)

the number of Common Shares outstanding on the record date for the Rights
Offering, and

 

  (2)

the quotient determined by dividing

 

  I.

either (a) the product of the number of Common Shares offered during the Rights
Period pursuant to the Rights Offering and the price at which such Common Shares
are offered, or (b) the product of the exchange or conversion price of the
securities so offered and the number of Common Shares for or into which the
securities offered pursuant to the Rights Offering may be exchanged or
converted, as the case may be, by

 

  II.

the Current Market Price of the Common Shares as of the record date for the
Rights Offering; and

 

  (B)

the denominator of which shall be the aggregate of the number of Common Shares
outstanding on such record date and the number of Common Shares offered pursuant
to the Rights Offering (including in the case of the issue or distribution of
securities exchangeable for or convertible into Common Shares the number of
Common Shares for or into which such securities may be exchanged or converted).

If by the terms of the rights, options, or warrants referred to in this
Section 8(a)(ii), there is more than one purchase, conversion or exchange price
per Common Share, the aggregate price of the total number of additional Common
Shares offered for subscription or purchase, or the aggregate conversion or
exchange price of the convertible or exchangeable securities so offered, shall
be calculated for purposes of the adjustment on the basis of the lowest
purchase, conversion or exchange price per Common Share, as the case may be. Any
Common Shares owned by or held for the account of the Company shall be deemed
not to be outstanding for the purpose of any such calculation. To the extent
that any adjustment in the Exercise Price occurs pursuant to this
Section 8(a)(ii) as a result of the fixing by the Company of a record date for
the issue or distribution of rights, options or warrants referred to in this
Section 8(a)(ii), the Exercise Price shall be readjusted immediately after the
expiry of any relevant exchange, conversion or exercise right to the Exercise
Price which would then be in effect based upon the number of Common Shares
actually issued and remaining issuable after such expiry and shall be further
readjusted in such manner upon the expiry of any further such right.

 

  (iii)

If at any time during the Adjustment Period the Company shall fix a record date
for the issue or distribution to the holders of all or substantially all of the
outstanding Common Shares of:

 

  (A)

shares of the Company of any class other than Common Shares;

 

-6-



--------------------------------------------------------------------------------

  (B)

rights, options or warrants to acquire Common Shares or securities exchangeable
for or convertible into Common Shares (other than rights, options or warrants
pursuant to which holders of Common Shares are entitled, during a period
expiring not more than 45 days after the record date for such issue, to
subscribe for or purchase Common Shares or securities exchangeable for or
convertible into Common Shares at a price per share (or in the case of
securities exchangeable for or convertible into Common Shares at an exchange or
conversion price per share) at the date of issue of such securities to the
holder of at least the Current Market Price of the Common Shares on such record
date);

 

  (C)

evidences of indebtedness of the Company; or

 

  (D)

any property or assets of the Company;

and if such issue or distribution does not constitute a Common Share
Reorganization or a Rights Offering (any of such non-excluded events being
called a “Special Distribution”), the Exercise Price shall be adjusted effective
immediately after the record date for the Special Distribution to the amount
determined by multiplying the Exercise Price in effect on the record date for
the Special Distribution by a fraction:

 

  (1)

the numerator of which shall be the difference between:

 

  I.

the product of the number of Common Shares outstanding on such record date and
the Current Market Price of the Common Shares on such record date, and

 

  II.

the fair value, as determined in good faith by the directors of the Company, to
the holders of Common Shares of the shares, rights, options, warrants, evidences
of indebtedness or property or assets to be issued or distributed in the Special
Distribution; and

 

  (2)

the denominator of which shall be the product obtained by multiplying the number
of Common Shares outstanding on such record date by the Current Market Price of
the Common Shares on such record date.

Any Common Shares owned by or held for the account of the Company shall be
deemed not to be outstanding for the purpose of such calculation. To the extent
that any adjustment in the Exercise Price occurs pursuant to this
Section 8(a)(iii) as a result of the fixing by the Company of a record date for
the issue or distribution of rights, options or warrants to acquire Common
Shares or securities exchangeable for or convertible into Common Shares referred
to in this Section 8(a)(iii), the Exercise Price shall be readjusted immediately
after the expiry of any relevant exercise, exchange or conversion right to the
amount which would then be in effect based upon the number of Common Shares
issued and remaining issuable after such expiry and shall be further readjusted
in such manner upon the expiry of any further such right.

 

  (iv)

If at any time during the Adjustment Period there shall occur:

 

  (A)

a reclassification or redesignation of the Common Shares, any change of the
Common Shares into other shares or securities or any other capital
reorganization involving the Common Shares other than a Common Share
Reorganization;

 

-7-



--------------------------------------------------------------------------------

  (B)

a consolidation, amalgamation, arrangement or merger of the Company with or into
another body corporate which results in a reclassification or redesignation of
the Common Shares or a change of the Common Shares into other shares or
securities;

 

  (C)

the transfer of the undertaking or assets of the Company as an entirety or
substantially as an entirety to another company or entity;

(any of such events being called a “Capital Reorganization”), after the
effective date of the Capital Reorganization the Holder shall be entitled to
receive, and shall accept, for the same aggregate consideration, upon exercise
of the Warrants, in lieu of the number of Common Shares to which the Holder was
theretofore entitled upon the exercise of the Warrants, the kind and aggregate
number of shares and other securities or property resulting from the Capital
Reorganization which the Holder would have been entitled to receive as a result
of the Capital Reorganization if, on the effective date thereof, the Holder had
been the registered holder of the number of Common Shares which the Holder was
theretofore entitled to purchase or receive upon the exercise of the Warrants.
If necessary, as a result of any such Capital Reorganization, appropriate
adjustments shall be made in the application of the provisions of this Warrant
Certificate with respect to the rights and interests thereafter of the Holder to
the end that the provisions shall thereafter correspondingly be made applicable
as nearly as may reasonably be possible in relation to any shares or other
securities or property thereafter deliverable upon the exercise of the Warrants.

 

  (v)

If at any time during the Adjustment Period any adjustment or readjustment in
the Exercise Price shall occur pursuant to the provisions of Sections 8(a)(i) or
8(a)(iii) of this Warrant Certificate, then the number of Common Shares
purchasable upon the subsequent exercise of the Warrants shall be simultaneously
adjusted or readjusted, as the case may be, by multiplying the number of Common
Shares purchasable upon the exercise of the Warrants immediately prior to such
adjustment or readjustment by a fraction which shall be the reciprocal of the
fraction used in the adjustment or readjustment of the Exercise Price.

 

(b)

The following rules and procedures shall be applicable to adjustments made
pursuant to Section 8(a) of this Warrant Certificate:

 

  (i)

subject to the following sections of this Section 8(b), any adjustment made
pursuant to Section 8(a) of this Warrant Certificate shall be made successively
whenever an event referred to therein shall occur;

 

  (ii)

no adjustment in the Exercise Price shall be required unless such adjustment
would result in a change of at least one percent in the then Exercise Price and
no adjustment shall be made in the number of Common Shares purchasable or
issuable on the exercise of the Warrants unless it would result in a change of
at least one one-hundredth of a Common Share; provided, however, that any
adjustments which except for the provision of this Section 8(b)(ii) would

 

-8-



--------------------------------------------------------------------------------

  otherwise have been required to be made shall be carried forward and taken
into account in any subsequent adjustment. Notwithstanding any other provision
of Section 8(a) of this Warrant Certificate, no adjustment of the Exercise Price
shall be made which would result in an increase in the Exercise Price or a
decrease in the number of Common Shares issuable upon the exercise of the
Warrants (except in respect of a consolidation of the outstanding Common
Shares);

 

  (iii)

if at any time during the Adjustment Period the Company shall take any action
affecting the Common Shares, other than an action or event described in
Section 8(a) of this Warrant Certificate, which in the opinion of the directors
of the Company would have an adverse effect upon the rights of the Holder, the
Exercise Price and/or the number of Common Shares purchasable under the Warrants
shall, subject to any necessary regulatory approval, be adjusted in such manner
and at such time as the directors of the Company may determine to be equitable
in the circumstances, provided that no such action shall be taken unless and
until the Holder has been provided with notice of such proposed action and the
consequences thereof;

 

  (iv)

if the Company sets a record date to determine holders of Common Shares for the
purpose of entitling such holders to receive any dividend or distribution or any
subscription or purchase rights and shall thereafter and before the distribution
to such holders of any such dividend, distribution or subscription or purchase
rights legally abandon its plan to pay or deliver such dividend, distribution or
subscription or purchase rights, then no adjustment in the Exercise Price or the
number of Common Shares purchasable under the Warrants shall be required by
reason of the setting of such record date;

 

  (v)

no adjustment in the Exercise Price or in the number or kind of securities
purchasable on the exercise of the Warrants shall be made in respect of any
event described in Section 8 of this Warrant Certificate if (subject to TSX
approval) the Holder is entitled to participate in such event on the same terms
mutatis mutandis as if the Holder had exercised the Warrants prior to or on the
record date or effective date, as the case may be, of such event. Any such
participation by the Holder is subject to regulatory approval; and

 

  (vi)

in any case in which this Warrant Certificate shall require that an adjustment
shall become effective immediately after a record date for an event referred to
in Section 8(a) hereof, the Company may defer, until the occurrence of such
event:

 

  (A)

issuing to the Holder, to the extent that the Warrants are exercised after such
record date and before the occurrence of such event, the additional Common
Shares issuable upon such exercise by reason of the adjustment required by such
event; and

 

  (B)

delivering to the Holder any distribution declared with respect to such
additional Common Shares after such record date and before such event;

provided, however, that the Company shall deliver to the Holder an appropriate
instrument evidencing the right of the Holder upon the occurrence of the event
requiring the adjustment, to an adjustment in the Exercise Price or the number
of Common Shares purchasable upon the exercise of the Warrants and to such
distribution declared with respect to any such additional Common Shares issuable
on the exercise of the Warrants.

 

-9-



--------------------------------------------------------------------------------

  (c)

At least 10 days prior to the earlier of the record date or effective date of
any event which requires or might require an adjustment in any of the rights of
the Holder under this Warrant Certificate, including the Exercise Price or the
number of Common Shares which may be purchased under this Warrant Certificate,
the Company shall deliver to the Holder a certificate of the Company specifying
the particulars of such event and, if determinable, the required adjustment and
the calculation of such adjustment. In case any adjustment for which a notice in
this Section 8(c) has been given is not then determinable, the Company shall
promptly after such adjustment is determinable deliver to the Holder a
certificate providing the calculation of such adjustment. The Company hereby
covenants and agrees that the Company will not take any action which might
deprive the Holder of the opportunity of exercising the rights of subscription
contained in this Warrant Certificate, during such 10 day period.

 

  (d)

In connection with any: (i) reclassification or redesignation of the Common
Shares, any change of the Common Shares into other shares or securities or any
other capital reorganization involving the Common Shares other than as set forth
in this Section 8; (ii) consolidation, amalgamation, arrangement or merger of
the Company with or into another body corporate which results in a
reclassification or redesignation of the Common Shares or a change of the Common
Shares into other shares or securities

(including, without limitation, pursuant to a “take-over bid”, “tender offer” or
other acquisition of all or substantially all of the outstanding Common Shares);
or (iii) sale, transfer or lease to another corporation of all or substantially
all the property or assets of the Company, the Holder shall have the right
thereafter, upon payment of the Exercise Price in effect immediately prior to
such action, to purchase upon exercise of each Warrant the kind and amount of
shares and other securities and property which it would have owned or have been
entitled to receive after the happening of such reclassification, redesignation,
consolidation, amalgamation, arrangement, merger, sale, transfer or lease had
such Warrant been exercised immediately prior to such action, and the Holder
shall be bound to accept such shares and other securities and property in lieu
of the Common Shares to which it was previously entitled; provided, however,
that no adjustment in respect of dividends, interest or other income on or from
such shares or other securities and property shall be made during the term of a
Warrant or upon the exercise of a Warrant. If necessary, as a result of any
actions contemplated by this paragraph, appropriate adjustments shall be made in
the application of the provisions of this Warrant Certificate with respect to
the rights and interests thereafter of the Holder to the end that the provisions
shall thereafter correspondingly be made applicable as nearly as may reasonably
be possible in relation to any shares or other securities or property thereafter
deliverable upon the exercise of the Warrants. The provisions of this paragraph
shall similarly apply to successive consolidations, mergers, amalgamation,
sales, transfers or leases.

 

9.

Authorized Shares

As a condition precedent to the taking of any action which would require an
adjustment pursuant to Section 8 of this Warrant Certificate, the Company shall
take any action which may be necessary in order that the Company has issued and
reserved in its authorized capital, and may validly and legally issue as fully
paid and non-assessable, all of the Common Shares (or other shares and
securities, if applicable) which the Holder of the Warrants is entitled to
receive on the exercise hereof.

 

-10-



--------------------------------------------------------------------------------

10.

Mutilated or Missing Warrant Certificate

Upon receipt of evidence satisfactory to the Company of the loss, theft,
destruction or mutilation of this Warrant Certificate and, in the case of any
such loss, theft or destruction, upon delivery of a bond or indemnity
satisfactory to the Company, or, in the case of any such mutilation, upon
surrender or cancellation of this Warrant Certificate, the Company will issue to
the Holder a new warrant certificate of like tenor, in lieu of this Warrant
Certificate, representing the right to subscribe for and purchase the number of
Common Shares which may be subscribed for and purchased hereunder.

 

11.

Merger and Successors

 

  (a)

Nothing herein contained shall prevent any consolidation, amalgamation or merger
of the Company with or into any other Person or Persons, or a conveyance or
transfer of all or substantially all of the properties and estates of the
Company as an entirety to any Person lawfully entitled to acquire and operate
same, provided, however, that the Person formed by such consolidation,
amalgamation, arrangement or merger or which acquires by conveyance or transfer
all or substantially all of the properties and estates of the Company as an
entirety shall, simultaneously with such amalgamation, arrangement, merger,
conveyance or transfer, assume the due and punctual performance and observance
of all the covenants and conditions hereof to be performed or observed by the
Company.

 

  (b)

In case the Company, pursuant to Section 11(a), shall be consolidated,
amalgamated or merged with or into any other Person or Persons or shall convey
or transfer all or substantially all of its properties and estates as an
entirety to any other Person, the successor Person formed by such consolidation,
amalgamation or arrangement, or into which the Company shall have been
consolidated, amalgamated or merged or which shall have received a conveyance or
transfer as aforesaid, shall succeed to and be substituted for the Company
hereunder and such changes in phraseology and form (but not in substance) may be
made in this Warrant Certificate as may be appropriate in view of such
amalgamation, arrangement, merger or transfer.

 

12.

Amendment

This Warrant Certificate may only be amended with the prior written consent of
the Company and the Holder.

 

13.

Severability

If any term or other provision of this Warrant Certificate is invalid, illegal
or incapable of being enforced under any applicable law or as a matter of public
policy, all other conditions and provisions of this Warrant Certificate shall
nevertheless remain in full force and effect. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
Company and the Holder shall negotiate in good faith to modify this Warrant
Certificate so as to effect the original intent of the Company and the Holder as
closely as possible in a mutually acceptable manner in order that the provisions
of this Warrant Certificate be consummated as originally contemplated to the
greatest extent possible.

 

14.

Governing Law

This Warrant Certificate shall be governed by and construed and interpreted in
accordance with the laws of the Province of Ontario and the federal laws of
Canada applicable therein irrespective of the choice of laws principles.

 

-11-



--------------------------------------------------------------------------------

15. Transferability

Subject only to applicable securities laws, the Warrants represented by this
Warrant Certificate are transferable by the Holder to any of its Affiliates and
the term “Holder” shall mean and include any successor, transferee or assignee
of the current or any future Holder. The Warrants represented by this Warrant
Certificate may be transferred by the Holder completing and delivering to the
Company the transfer form attached hereto as Schedule “B”.

 

16.

Enurement

This Warrant Certificate and all of its provisions shall enure to the benefit of
the Holder and its permitted assigns and successors and shall be binding upon
the Company and its successors and permitted assigns.

 

17.

Notice

All notices, requests, claims, demands and other communications under this
Warrant Certificate shall be in writing and shall be given or made (and shall be
deemed to have been duly given or made upon receipt) by delivery in person, by
overnight courier service or by registered or certified mail (postage prepaid,
return receipt requested) to the Holder and the Company at the following
addresses (or at such other address as shall be specified in a notice given in
accordance with this Section 17):

 

  (a)

if to the Holder at:

c/o Osler, Hoskin & Harcourt LLP

1700 – 1055 West Hastings Street

Vancouver, British Columbia V6E 2E9

Attention: Emmanuel Pressman

with a copy to:

c/o Constellation Brands, Inc.

207 High Point Drive, Bldg. 100

Victor, New York 14564

Attention: General Counsel

and with a copy (which shall not constitute notice) to:

Osler, Hoskin & Harcourt LLP

100 King Street West, Suite

6200 Toronto, Ontario M5X 1B8

Attention: Emmanuel Pressman

 

  (b)

if to the Company at:

1 Hershey Drive,

Smiths Falls, ON K7A 0A8

Attention: Chief Executive Officer

 

-12-



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

LaBarge Weinstein LLP

515 Legget Drive, Suite 800

Ottawa, ON K2K 3G4

Attention: Deborah Weinstein

 

18.

Further Assurances

The Company shall promptly do, make, execute, deliver, or cause to be done,
made, executed or delivered, all such further acts, documents and things as the
Holder may reasonably require from time to time for the purpose of giving effect
to this Warrant Certificate and shall use reasonable efforts and take all such
steps as may be reasonably within its power to implement to their full extent
the provisions of this Warrant Certificate.

 

19.

Currency

All dollar amounts referred to in this Warrant Certificate are in Canadian
dollars.

[Signature page follows]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Company has caused this Warrant Certificate to be
executed by a duly authorized signatory effective as of the date first written
above.

 

CANOPY GROWTH CORPORATION

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE “A”

SUBSCRIPTION FORM

 

TO:

CANOPY GROWTH CORPORATION

Terms which are not otherwise defined herein shall have the meanings ascribed to
such terms in the Warrant Certificate held by the undersigned and issued by
Canopy Growth Corporation (the “Company”).

The undersigned hereby exercises the right to acquire
                                 Common Shares of the

Company in accordance with and subject to the provisions of such Warrant
Certificate and herewith makes payment of the Exercise Price in full for the
said number of Common Shares.

The Common Shares are to be issued, registered and delivered as follows:

 

Name:   

 

Address in full:   

 

  

 

Note: If further nominees are intended, please attach (and initial) a schedule
giving these particulars.

DATED this                  day of                                 , 20        .

 

Signature Guaranteed

(if required)

    

 

(Signature of Warrantholder)

    

 

     Print full name     

 

    

 

     Print full address

Instructions:

The registered holder may exercise its right to receive Common Shares by
completing this form and surrendering this form and the Warrant Certificate
representing the Warrants being exercised to the Company.

The signature on this Subscription Form must correspond in every particular with
the name shown on the face of the Warrant Certificate without alteration or any
change whatsoever or this Subscription Form must be signed by a duly authorized
signing officer of the Holder. If this Subscription Form is signed by a duly
authorized signing officer of the Holder, the Warrant Certificate must be
accompanied by evidence of authority to sign.

If the Subscription Form indicates that Common Shares are to be issued to a
Person or Persons other than the registered holder of the Warrant Certificate or
an affiliate of such registered holder, the endorsement must be signature
guaranteed, in either case, by a Canadian chartered bank, or a member of a
recognized Securities Transfer Agents Medallion Program (STAMP). The stamp
affixed thereon by the guarantor must bear the actual words “Signature
Guarantee”, or “Signature Medallion Guaranteed” or in accordance with industry
standards.

The certificates will be mailed by registered mail to the Holder(s) at the
address(es) appearing in this Subscription Form.

If any Warrants represented by this certificate are not being exercised, a new
Warrant Certificate will be issued and delivered to the Holder with the Common
Share certificates in accordance with the provisions of the Warrant Certificate.



--------------------------------------------------------------------------------

SCHEDULE “B”

TRANSFER FORM

 

TO:

CANOPY GROWTH CORPORATION

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                         
                                         
                                                    (include name and address of
the transferee)                                  (include number) Warrants
exercisable for common shares of Canopy Growth Corporation (the “Company”)
registered in the name of the undersigned on the register of the Company
maintained therefor, and hereby irrevocably appoints
                                                                             
the attorney of the undersigned to transfer the said securities on the books
maintained by the Company with full power of substitution.

DATED this                  day of                                 , 20        .

 

 

    

 

Signature Guaranteed      (Signature of Warrantholder)     

 

     Print full name     

 

    

 

     Print full address

Instructions:

The signature on this Transfer Form must correspond in every particular with the
name shown on the face of the Warrant Certificate without alteration or any
change whatsoever or this Subscription Form must be signed by a duly authorized
signing officer of the Holder. If this Subscription Form is signed by a duly
authorized signing officer of the Holder, the Warrant Certificate must be
accompanied by evidence of authority to sign.

The endorsement must be signature guaranteed, in either case, by a Canadian
chartered bank, or a member of a recognized Securities Transfer Agents Medallion
Program (STAMP). The stamp affixed thereon by the guarantor must bear the actual
words “Signature Guarantee”, or “Signature Medallion Guaranteed” or in
accordance with industry standards.

If any Warrants represented by this certificate are not being transferred, a new
Warrant Certificate will be issued and delivered to the Holder.



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

 

To:

Greenstar Investment Limited Partnership (the “Purchaser”)

Ladies and Gentlemen:

Reference is made to that certain Subscription Agreement dated October 27, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing,
the “Agreement”), by and between the Purchaser and Canopy Growth Corporation
(the “Company”).

The undersigned responsible officer hereby certifies as of the date hereof that
he/she is the ● of the Company, and that, as such, he/she is authorized to
execute and deliver this Compliance Certificate to the Purchaser on behalf of
the Company, and that:

 

1.

The Company is in compliance with:

 

  (i)

in all material respects, with all laws and regulations applicable to the
Company’s business, affairs and operations anywhere in the world (other than the
United States), including, to the extent applicable, the Controlled Drugs and
Substances Act (Canada), those laws and regulations prescribed by and in respect
of the Access to Cannabis for Medical Purposes Regulations issued under the
Controlled Drugs and Substances Act (Canada), Bill C-45 “An Act respecting
cannabis and to amend the Controlled Drugs and Substances Act, the Criminal Code
and other Acts”, as amended from time to time and as the same may come into
force, and, including for greater certainty, the rules of the TSX and any other
stock or securities exchange, marketplace or trading market upon which the
Company has sought and obtained listing of its securities; and

 

  (ii)

in all respects, with all laws and regulations applicable to the Company’s
business, affairs and operations in the United States, including, to the extent
applicable, the Controlled Substances Act of the United States, 21 U.S.C. § 801
et seq., and, including for greater certainty, the rules of the TSX and any
other stock or securities exchange, marketplace or trading market upon which the
Company has sought and obtained listing of its securities.

 

2.

The Company is in compliance with its internal compliance programs in all
material respects. Such internal compliance programs have been periodically
reviewed and updated to account for any changes in the laws and regulations
applicable to the business, affairs and operations of the Company. In addition,
the Company has provided any and all internally prepared or third-party
consultant prepared audit reports related to a review of the effectiveness of
the Company’s compliance program and processes and controls related to thereto.

 

3.

The Company has not received any communication from any regulator, governmental
entity or other agency since the date of the last Compliance Certificate. If the
Company has received any communication from any regulator, governmental entity
or other agency, it has notified the Purchaser and provided written copies of
all such correspondence and any responses by the Company thereto.

 

Exhibit C-1



--------------------------------------------------------------------------------

4.

The Company has performed and observed each covenant and condition of the
Agreement, applicable to it, and, since the date of the last Compliance
Certificate has not been in and is not currently in breach of any such covenant
or condition.

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of, ● 20●.

 

CANOPY GROWTH CORPORATION

By:  

 

  Name:   Title:

 

Exhibit C-2



--------------------------------------------------------------------------------

EXHIBIT D

PERMITTED ACTIVITIES

[Provisions respecting certain confidential permitted activities redacted]

 

Exhibit D-1